


110 HR 1684 : Department of Homeland Security

U.S. House of Representatives
2007-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1684
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 11, 2007
			 Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To authorize appropriations for the
		  Department of Homeland Security for fiscal year 2008, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Homeland Security
			 Authorization Act for Fiscal Year 2008.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Authorization of Appropriations
				Sec. 101. Department of Homeland Security.
				Title II—Policy and Management Improvements
				Sec. 201. Establishment of Directorate for Policy.
				Sec. 202. Direct line authority for Chief Operating
				Officers.
				Sec. 203. Comprehensive Homeland Security Review.
				Sec. 204. Qualifications for the Under Secretary for
				Management.
				Sec. 205. Sense of Congress regarding consolidation of
				Department headquarters.
				Sec. 206. Required budget line item for office of
				counternarcotics enforcement.
				Sec. 207. Designation of Office of Counternarcotics Enforcement
				as primary Department counternarcotics enforcement representative.
				Sec. 208. Granting line authority to the Assistant Secretary
				for Legislative Affairs.
				Title III—Oversight improvements
				Sec. 301. Secure border initiative financial
				accountability.
				Sec. 302. Authorization Liaison Officer.
				Sec. 303. Office of the Inspector General.
				Sec. 304. Congressional notification requirement.
				Title IV—Procurement Policy and Resources
				Improvements
				Sec. 401. Homeland security procurement training.
				Sec. 402. Authority to appoint and maintain a cadre of Federal
				annuitants for procurement offices.
				Sec. 403. Additional requirement to review past performance of
				contractors.
				Sec. 404. Requirement to disclose foreign ownership or control
				of contractors and subcontractors.
				Sec. 405. Integrity in contracting.
				Sec. 406. Small business utilization report.
				Sec. 407. Requirement that uniforms, protective gear, badges,
				and identification cards of Homeland Security personnel be manufactured in the
				United States.
				Sec. 408. Department of Homeland Security Mentor-Protégé
				Program.
				Sec. 409. Report on source of shortfalls at Federal Protective
				Service.
				Title V—Workforce and training improvements
				Sec. 501. Customs and Border Protection Officer pay
				equity.
				Sec. 502. Plan to improve representation of minorities in
				various categories of employment.
				Sec. 503. Continuation of authority for Federal law enforcement
				training center to appoint and maintain a cadre of Federal
				annuitants.
				Sec. 504. Authority to appoint and maintain a cadre of Federal
				annuitants for Customs and Border Protection.
				Sec. 505. Strengthening Border Patrol recruitment and
				retention.
				Sec. 506. Limitation on reimbursements relating to certain
				detailees.
				Sec. 507. Increased security screening of Homeland Security
				Officials.
				Sec. 508. Authorities of Chief Security Officer.
				Sec. 509. Departmental culture improvement.
				Sec. 510. Homeland security education program
				enhancements.
				Sec. 511. Repeal of
				chapter
				97 of title 5, United States Code.
				Sec. 512. Utilization of non-law enforcement Federal employees
				as instructors for non-law enforcement classes at the Border Patrol Training
				Academy.
				Sec. 513.  Termination of Employment of Volunteer Firefighters
				and Emergency Medical Personnel Prohibited.
				Title VI—Biopreparedness improvements
				Sec. 601. Chief Medical Officer and Office of Health
				Affairs.
				Sec. 602. Improving the material threats process.
				Sec. 603. Study on national biodefense training.
				Sec. 604. National Biosurveillance Integration
				Center.
				Sec. 605. Risk analysis process and integrated CBRN risk
				assessment.
				Title VII—Homeland security cybersecurity
				improvements
				Sec. 701. Cybersecurity and Communications.
				Sec. 702. Cybersecurity research and development.
				Sec. 703. Collaboration.
				Title VIII—Science and Technology Improvements
				Sec. 801. Report to Congress on strategic plan.
				Sec. 802. Centers of Excellence Program.
				Sec. 803. National research council study of university
				programs.
				Sec. 804. Streamlining of SAFETY Act and antiterrorism
				technology procurement processes.
				Sec. 805. Promoting antiterrorism through International
				Cooperation Act.
				Sec. 806. Availability of testing facilities and
				equipment.
				Title IX—Border Security Improvements
				Sec. 901. US–VISIT.
				Sec. 902. Shadow Wolves program.
				Sec. 903. Cost-effective training for border patrol
				agents.
				Sec. 904. Report on implementation of the student and exchange
				visitor program.
				Sec. 905. Assessment of resources necessary to reduce crossing
				times at land ports of entry.
				Sec. 906. Report by Government Accountability Office regarding
				policies and procedures of the Border Patrol.
				Sec. 907. Report on Integrated Border Enforcement Team
				initiative.
				Sec. 908. Stolen and Lost Travel Document database.
				Title X—Information sharing improvements 
				Sec. 1001. State and local fusion center program.
				Sec. 1002. Fusion Center Privacy and Civil Liberties Training
				Program.
				Sec. 1003. Authority to appoint and maintain a cadre of Federal
				annuitants for the Office of Information Analysis.
				Title XI—Miscellaneous Provisions
				Sec. 1101. Rural homeland security training
				initiative.
				Sec. 1102. Critical infrastructure study.
				Sec. 1103. Terrorist watch list at high-risk critical
				infrastructure.
				Sec. 1104. Authorized use of surplus military
				vehicles.
				Sec. 1105. Computer capabilities to support real-time incident
				management.
				Sec. 1106. Expenditure reports as a condition of homeland
				security grants.
				Sec. 1107. Encouraging use of computerized training
				aids.
				Sec. 1108. Metropolitan Medical Response System
				Program.
				Sec. 1109. Identity fraud prevention grant program.
				Sec. 1110. Technical corrections.
				Sec. 1111. Citizen Corps.
				Sec. 1112. Report regarding Department of Homeland Security
				implementation of Comptroller General and Inspector General recommendations
				regarding protection of agriculture.
				Sec. 1113. Report regarding levee system.
				Sec. 1114. Report on Force Multiplier Program.
				Sec. 1115. Eligibility of State judicial facilities for State
				homeland security grants.
				Sec. 1116. Data sharing.
				Sec. 1117.  Cooperative agreement with National Organization on
				Disability to carry out Emergency Preparedness Initiative.
				Sec. 1118. Consideration of tourism in awarding Urban Area
				Security Initiative grants.
				Sec. 1119. Study of foreign rail security
				practices.
				Sec. 1120. FEMA recovery office in Florida.
				Sec. 1121. Requirement to consult States regarding grant
				awards.
				Sec. 1122. Comptroller General report on critical
				infrastructure.
				Sec. 1123. Improving the nexus and fast registered traveler
				programs.
				Sec. 1124. Travel documents.
				Sec. 1125. Sense of the Congress on
				Interoperability.
				Sec. 1126. Travelers Redress Inquiry Program.
				Sec. 1127. Transportation Worker Identification Credential
				program.
				Sec. 1128. Automated targeting system for persons entering or
				departing the United States.
			
		IAuthorization of
			 Appropriations
			101.Department of
			 Homeland SecurityThere is
			 authorized to be appropriated to the Secretary of Homeland Security for the
			 necessary expenses of the Department of Homeland Security for fiscal year 2008,
			 $39,863,000,000.
			IIPolicy and
			 Management Improvements
			201.Establishment of
			 Directorate for Policy
				(a)In
			 generalThe Homeland Security
			 Act of 2002 (6 U.S.C.
			 101 et seq.) is amended by striking sections 401 through 403
			 and inserting the following:
					
						401.Directorate for
				Policy
							(a)EstablishmentThere
				is in the Department a Directorate for Policy. The Directorate for Policy shall
				contain each of the following:
								(1)The Office of the
				Private Sector, which shall be administered by an Assistant Secretary for the
				Private Sector.
								(2)The Victim
				Assistance Officer.
								(3)The Tribal
				Security Officer.
								(4)The Border Community Liaison
				Officer.
								(5)Such other offices
				as considered necessary by the Under Secretary for Policy.
								(b)Under Secretary
				for Policy
								(1)In
				generalThe head of the Directorate is the Under Secretary for
				Policy, who shall be appointed by the President, with the advice and consent of
				the Senate.
								(2)QualificationsNo
				individual shall be appointed to the position of Under Secretary for Policy
				under paragraph (1) unless the individual has, by education and experience,
				demonstrated knowledge, ability, and skill in the fields of policy and
				strategic planning.
								(3)ResponsibilitiesSubject
				to the direction and control of the Secretary, the responsibilities of the
				Under Secretary for Policy shall be as follows:
									(A)To serve as the
				principal policy advisor to the Secretary.
									(B)To provide overall direction and
				supervision of policy development for the programs, offices, and activities of
				the Department, excluding each agency that is a distinct entity within the
				Department.
									(C)To ensure that the
				budget of the Department (including the development of future year budgets and
				interaction with the Office of Management and Budget and with Congress) is
				compatible with the statutory and regulatory responsibilities of the Department
				and with the Secretary’s priorities, strategic plans, and policies.
									(D)To conduct
				long-range, strategic planning for the Department, including overseeing the
				Comprehensive Homeland Security Review established in section 203.
									(E)To carry out such other responsibilities as
				the Secretary may determine are appropriate, consistent with this
				section.
									.
				(b)Ensuring
			 consideration of the needs of children
					(1)In
			 generalThe Under Secretary for Policy of the Department of
			 Homeland Security, acting through the Assistant Secretary for the Office of
			 Policy and Development, shall ensure that all departmental policies, programs,
			 and activities appropriately consider the needs of and impact upon
			 children.
					(2)Specific
			 functionsThe Under Secretary for Policy shall—
						(A)coordinate with
			 other Federal Departments and agencies to ensure that the needs of children,
			 schools, and other child-centered facilities are sufficiently understood and
			 incorporated into Federal, State, local, and tribal preparedness, response, and
			 recovery plans and activities for terrorist attacks, major disasters, and other
			 emergencies (including those involving chemical, biological, radiological,
			 nuclear, or other explosive weapons), or other manmade disasters;
						(B)coordinate with the
			 Office of Grants within the Federal Emergency Management Agency to monitor the
			 use of homeland security grants by State, local, or tribal agencies to support
			 emergency preparedness activities for children, schools, and other
			 child-centered facilities, and make recommendations to improve the
			 effectiveness of such funding;
						(C)review public
			 awareness programs and screening policies by departmental entities, including
			 security screening at airports, and ensure that such policies consider the
			 needs and well-being of children; and
						(D)ensure that all
			 other departmental activities that affect children include consideration of the
			 needs of children and that relevant agencies of the Department coordinate on
			 this matter where appropriate.
						(3)Report to
			 CongressOne year after the date of the enactment of this
			 subsection and on an annual basis thereafter, the Under Secretary for Policy
			 shall report to the Committee on Homeland Security of the House of
			 Representatives and to the Committee on Homeland Security and Governmental
			 Affairs of the Senate on activities undertaken pursuant to this subsection and
			 the resulting improvement in security for children, schools, and other
			 child-centered facilities.
					(c)Conforming
			 amendmentsSuch Act is further amended—
					(1)by striking the
			 heading for title IV and inserting the following:
						
							IVDirectorate for
				Policy
							;
					(2)by striking the
			 heading for subtitle A of title IV and inserting the following:
						
							AUnder Secretary
				for
				Policy
							;
					(3)in section
			 103(a)(3), by striking for Border and Transportation Security
			 and inserting for Policy;
					(4)in section
			 102(f)(9), by striking the Directorate of Border and Transportation
			 Security and inserting United States Customs and Border
			 Protection;
					(5)in section 411(a),
			 by striking under the authority of the Under Secretary for Border and
			 Transportation Security,;
					(6)in section
			 430—
						(A)in subsection
			 (a)—
							(i)by
			 striking The and inserting There is in the Department
			 an; and
							(ii)by
			 striking shall be and all that follows through
			 Security;
							(B)in subsection (b),
			 by striking the second sentence; and
						(C)by striking
			 subsection (d).
						(7)in
			 section 441, by striking Under Secretary for Border and Transportation
			 Security and inserting Secretary;
					(8)in section
			 442(a)—
						(A)who—in
			 paragraph (2), by striking and all that follows through (B)
			 shall and inserting who shall; and
						(B)in paragraph
			 (3)—
							(i)in
			 subparagraph (A), by striking Under Secretary for Border and
			 Transportation Security each place it appears and inserting
			 Secretary; and
							(ii)in
			 subparagraph (C), by striking Border and Transportation Security
			 and inserting Policy;
							(9)in section 443, by
			 striking The Under Secretary for Border and Transportation
			 Security and inserting Subject to the direction and control of
			 the Secretary, the Deputy Secretary;
					(10)in section 444, by striking The
			 Under Secretary for Border and Transportation Security and inserting
			 Subject to the direction and control of the Secretary, the Deputy
			 Secretary;
					(11)in section 472(e), by striking or
			 the Under Secretary for Border and Transportation Security; and
					(12)in section
			 878(e), by striking the Directorate of Border and Transportation
			 Security and inserting United States Customs and Border
			 Protection, Immigration and Customs Enforcement.
					(d)Clerical
			 amendmentsThe table of contents in section 1(b) of such Act is
			 amended—
					(1)by
			 striking the item relating to title IV and inserting the following:
						
							
								TITLE IV—DIRECTORATE FOR
				POLICY
							
							;
						and(2)by striking the
			 items relating to subtitle A of title IV and inserting the following:
						
							
								Subtitle A—Under Secretary for
				Policy
								Sec. 401. Directorate for
				Policy.
							
							.
					202.Direct line
			 authority for Chief Operating Officers
				(a)In
			 generalTitle VII of the Homeland Security Act of 2002
			 (6 U.S.C. 341 et
			 seq.) is amended by adding at the end the following new
			 section:
					
						707.Chief Operating
				Officers
							(a)In
				generalThe Chief Operating
				Officers of the Department include the following officials of the
				Department:
								(1)The Chief
				Financial Officer.
								(2)The Chief
				Procurement Officer.
								(3)The Chief
				Information Officer.
								(4)The Chief Human
				Capital Officer.
								(5)The Chief
				Administrative Officer.
								(6)The Chief Security
				Officer.
								(b)CoordinationThe
				Secretary shall direct the Chief Operating Officer of each component agency to
				coordinate with that Officer’s respective Chief Operating Officer of the
				Department to ensure that the component agency adheres to Government-wide laws,
				rules, regulations, and policies to which the Department is subject and which
				the Chief Operating Officer is responsible for implementing.
							(c)Coordination with
				heads of component agenciesIn coordinating with a Chief
				Operating Officer of the Department as required under subsection (b), a Chief
				Operating Officer of a component agency shall coordinate with the head of that
				component
				agency.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 706 the
			 following:
					
						
							Sec. 707. Chief Operating
				Officers.
						
						.
				203.Comprehensive
			 Homeland Security Review
				(a)Comprehensive
			 Homeland Security ReviewSubtitle A of title IV of the Homeland
			 Security Act of 2002 is further amended by adding at the end the
			 following:
					
						402.Comprehensive
				Homeland Security Review
							(a)Requirement To
				conduct reviewsThe
				Secretary, acting through the Under Secretary for Policy, shall conduct a
				comprehensive examination of the Department, to be known as the Comprehensive
				Homeland Security Review. The Secretary shall conduct the first such review in
				fiscal year 2009, and shall conduct a subsequent review in the first fiscal
				year in which there begins the first presidential term of a new presidential
				administration.
							(b)Purpose of
				ReviewIn each Comprehensive Homeland Security Review, the
				Secretary shall—
								(1)include a Department of Homeland Security
				Strategy that is consistent with the most recent National Strategy for Homeland
				Security prescribed by the President;
								(2)define sufficient personnel and appropriate
				organizational structure and other requirements necessary for the successful
				execution of the full range of missions called for in the Department of
				Homeland Security Strategy; and
								(3)identify a budget
				plan, acquisition strategy, procurement process, and any other resources, that
				are necessary to provide sufficient resources for the successful execution of
				the full range of missions called for in the Department of Homeland Security
				Strategy.
								(c)Conduct of
				Review
								(1)Consultation
				requiredThe Secretary shall
				conduct each review required under subsection (a) in consultation with key
				officials of the Department, including the Assistant Secretary of the
				Transportation Security Administration, the Commissioner of United States
				Customs and Border Protection, the Director of United States Citizenship and
				Immigration Services, the Assistant Secretary for Immigration and Customs
				Enforcement, the Director of the United States Secret Service, the
				Administrator of the Federal Emergency Management Agency, the Director of the
				Federal Law Enforcement Training Center, and the Commandant of the Coast
				Guard.
								(2)Relationship
				with Future Years Homeland Security ProgramThe Secretary shall
				ensure that each review conducted under this section is consistent with the
				Future Years Homeland Security Program required under section 874.
								(d)Report to
				Congress and the President
								(1)ReportThe
				Secretary shall submit to the Committee on Homeland Security and the Committee
				on Transportation and Infrastructure of the House of Representatives, to the
				Committee on Homeland Security and Governmental Affairs of the Senate, and to
				the President a report on each Comprehensive Homeland Security Review. Each
				such report shall be submitted during the fiscal year following the fiscal year
				in which the review is conducted, but not later than the date on which the
				President submits to Congress the budget under
				section
				1105(a) of title 31, United States Code, for the fiscal year
				following the fiscal year in which the report is to be submitted.
								(2)ContentsEach such report shall include the
				following, with a focus on reducing and managing risk and in preparing for,
				mitigating against, responding to, and recovering from terrorist attacks, major
				disasters, and other emergencies:
									(A)A comprehensive
				assessment of the level of alignment between the Department of Homeland
				Security Strategy and the human resources, infrastructure, assets, and
				organizational structure of the Department.
									(B)An explanation of
				any and all underlying assumptions used in conducting the Review.
									(C)The human resources
				requirements and response capabilities of the Department as they relate to the
				risks of terrorist attacks, major disasters, and other emergencies.
									(D)The strategic and tactical air, border sea,
				and land capabilities and requirements to support the Department of Homeland
				Security Strategy.
									(E)The nature and
				appropriateness of homeland security operational capabilities, including
				operational scientific and technical resources and capabilities and the
				anticipated effects on the human resources capabilities, costs, efficiencies,
				resources, and planning of the Department of any technology or operational
				capabilities anticipated to be available during the years subsequent to the
				Review.
									(F)Any other matter
				the Secretary considers appropriate to include in the Review.
									(3)Deadline for
				initial reportNotwithstanding paragraph (1), the Secretary shall
				submit the first Report required under subsection (a) not later than September
				30, 2010.
								(e)Preparations for
				fiscal year 2008 reviewIn
				fiscal year 2008, the Under Secretary for Policy shall make all preparations
				for the conduct of the first Comprehensive Homeland Security Review in fiscal
				year 2009, including—
								(1)determining the
				tasks to be performed;
								(2)estimating the
				human, financial, and other resources required to perform each task;
								(3)establishing the
				schedule for the execution of all project tasks;
								(4)ensuring that
				these resources will be available as needed; and
								(5)all other
				preparations considered necessary by the Under
				Secretary.
								.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 401 the
			 following:
					
						
							Sec. 402. Comprehensive Homeland Security
				Review.
						
						.
				204.Qualifications
			 for the Under Secretary for Management
				(a)QualificationsSection
			 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended by adding at
			 the end the following:
					
						(c)QualificationsThe
				Under Secretary for Management shall have all of the following
				qualifications:
							(1)Extensive executive
				level leadership and management experience in the public or private
				sector.
							(2)Strong leadership
				skills.
							(3)A demonstrated
				ability to manage large and complex organizations.
							(4)A proven record of
				achieving positive operational
				results.
							.
				(b)Deadline for
			 appointment; incumbentNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall name an
			 individual who meets the qualifications of section 701 of the Homeland Security
			 Act (6 U.S.C.
			 341), as amended by subsection (a), to serve as the Under
			 Secretary for Management. The Secretary may submit the name of the individual
			 who serves in the position of Under Secretary for Management of the Department
			 of Homeland Security on the date of enactment of this Act together with a
			 statement the informs the Congress that the individual meets the qualifications
			 of such section as so amended.
				205.Sense of
			 Congress regarding consolidation of Department headquarters
				(a)FindingsCongress
			 finds that—
					(1)the Department of
			 Homeland Security and its component headquarters facilities are currently
			 scattered widely throughout the National Capital Region (NCR);
					(2)this geographic
			 dispersal disrupts the Department’s ability to operate in an efficient manner,
			 and could impair its ability to prevent, deter, prepare for, and respond to a
			 terrorist attack, major disaster, or other emergencies;
					(3)the Government
			 Accountability Office continues to list Implementing and Transforming
			 the Department of Homeland Security on its High Risk
			 list;
					(4)consolidating the
			 Department’s headquarters and component facilities, to the greatest extent
			 practicable, would be an important step in facilitating the transformation and
			 integration of the Department; and
					(5)the President has
			 provided funding for Department consolidation in the fiscal year 2008 budget,
			 and has determined that the only site under the control of the Federal
			 Government and in the NCR with the size, capacity, and security features to
			 meet the Department of Homeland Security’s minimum consolidation needs as
			 identified in the Department of Homeland Security NCR Housing Master Plan
			 submitted to Congress on October 24, 2006, is the West Campus of St. Elizabeths
			 Hospital in the District of Columbia.
					(b)Sense of
			 CongressIt is the sense of Congress that the consolidation of
			 the Department and its key component headquarters on the West Campus of St.
			 Elizabeths Hospital, to the maximum extent practicable consistent with the
			 Department’s Housing Plan as submitted to Congress in October 2006, should move
			 forward as expeditiously as possible with all the agencies involved in this
			 effort bearing those costs for which they are responsible.
				206.Required budget
			 line item for office of counternarcotics enforcementIn each fiscal year budget request for the
			 Department of Homeland Security, the Secretary of Homeland Security shall
			 include a separate line item for the fiscal year for expenditures by the Office
			 of Counternarcotics Enforcement of the Department of Homeland Security.
			207.Designation of
			 Office of Counternarcotics Enforcement as primary Department counternarcotics
			 enforcement representativeSection 878(d)(5) of the Homeland Security Act of 2002 (6 U.S.C. 458(d)(5))
			 is amended by striking to be a representative and inserting
			 to be the primary representative.
			208.Granting line
			 authority to the Assistant Secretary for Legislative AffairsSection 701 of the Homeland Security Act of
			 2002 (6 U.S.C.
			 341) is further amended by adding at the end the
			 following:
				
					(d)Authority of
				Assistant Secretary for Legislative Affairs over Departmental
				counterpartsThe Secretary for the Department shall ensure that
				the Assistant Secretary for Legislative Affairs has adequate authority or the
				Assistant Secretary’s respective counterparts in component agencies of the
				Department to ensure that such component agencies adhere to the laws, rules,
				and regulations to which the Department is subject and the departmental
				policies that the Assistant Secretary for Legislative Affairs is responsible
				for
				implementing.
					.
			IIIOversight
			 improvements
			301.Secure border
			 initiative financial accountability
				(a)In
			 generalThe Inspector General of the Department of Homeland
			 Security shall review each contract action related to the Department’s Secure
			 Border Initiative having a value greater than $20,000,000, to determine whether
			 each such action fully complies with applicable cost requirements, performance
			 objectives, program milestones, inclusion of small, minority, and women-owned
			 business, and timelines. The Inspector General shall complete a review under
			 this subsection with respect to a contract action—
					(1)not later than 60
			 days after the date of the initiation of the action; and
					(2)upon the
			 conclusion of the performance of the contract.
					(b)Report by
			 Inspector GeneralUpon completion of each review required under
			 subsection (a), the Inspector General shall submit to the Secretary of Homeland
			 Security a report containing the findings of the review, including findings
			 regarding any cost overruns, significant delays in contract execution, lack of
			 rigorous departmental contract management, insufficient departmental financial
			 oversight, bundling that limits the ability of small business to compete, or
			 other high risk business practices.
				(c)Report by
			 SecretaryNot later than 30 days after the receipt of each report
			 required under subsection (b), the Secretary of Homeland Security shall submit
			 to the Committee on Homeland Security and the Committee on Oversight and
			 Government Reform of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a report on the findings of the
			 report by the Inspector General and the steps the Secretary has taken, or plans
			 to take, to address the findings in such report.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for the Office of the Inspector General of the
			 Department of Homeland Security to carry out enhanced oversight of the Secure
			 Border Initiative—
					(1)for fiscal year
			 2008, of the amount authorized by section 101 and in addition to the amount
			 authorized by section 303, $5,500,000;
					(2)for fiscal year
			 2009, at least 6 percent of the overall budget of the Office for that fiscal
			 year; and
					(3)for fiscal year 2010, at least 7 percent of
			 the overall budget of the Office for that fiscal year.
					(e)Action by
			 Inspector GeneralIn the event the Inspector General becomes
			 aware of any improper conduct or wrongdoing in accordance with the contract
			 review required under subsection (a), the Inspector General shall, as
			 expeditiously as practicable, refer to the Secretary of Homeland Security or
			 other appropriate official in the Department of Homeland Security information
			 related to such improper conduct or wrongdoing for purposes of evaluating
			 whether to suspend or debar the contractor.
				302.Authorization
			 Liaison OfficerSection 702 of
			 the Homeland Security Act of 2002 (6 U.S.C. 342) is
			 amended by adding at the end the following:
				
					(d)Authorization
				Liaison Officer
						(1)In
				generalThe Chief Financial Officer shall establish the position
				of Authorization Liaison Officer to provide timely budget and other financial
				information to the Committee on Homeland Security of the House of
				Representatives, the Committee on Homeland Security and Governmental Affairs of
				the Senate, and other appropriate congressional committees. The Authorization
				Liaison Officer shall report directly to the Chief Financial Officer.
						(2)Submission of
				reports to CongressThe
				Authorization Liaison Officer shall coordinate with the Appropriations Liaison
				Officer within the Office of the Chief Financial Officer to ensure, to the
				greatest extent possible, that all reports prepared for the Committees on
				Appropriations of the House of Representatives and the Senate are submitted
				concurrently to the Committee on Homeland Security of the House of
				Representatives, the Committee on Homeland Security and Governmental Affairs of
				the Senate, and other appropriate congressional
				committees.
						.
			303.Office of the
			 Inspector General
				(a)Authorization of
			 appropriationsOf the amount authorized by section 101, there is
			 authorized to be appropriated to the Secretary of Homeland Security
			 $108,500,000 for fiscal year 2008 for operations of the Office of the Inspector
			 General of the Department of Homeland Security.
				(b)Assisting the
			 National Center for Missing and Exploited Children
					(1)In
			 generalAn Inspector General
			 of the Department of Homeland Security appointed under section 3 or 8G of the
			 Inspector General Act of 1978 (5 U.S.C. App.) may authorize staff to use funds
			 authorized under subsection (a) to assist the National Center for Missing and
			 Exploited Children, upon request by the Center—
						(A)by conducting
			 reviews of inactive case files that the Inspector General has reason to believe
			 involve a child or possible offender located outside the United States, and to
			 develop recommendations for further investigations; and
						(B)by engaging in
			 similar activities.
						(2)Limitations
						(A)PriorityAn Inspector General may not permit staff
			 to engage in activities described in paragraph (1) if such activities will
			 interfere with the duties of the Inspector General under the Inspector General
			 Act of 1978 (5 U.S.C. App.).
						(B)FundingNo
			 additional funds are authorized to be appropriated to carry out this
			 paragraph.
						304.Congressional
			 notification requirement
				(a)In
			 generalTitle I of the Homeland Security Act of 2002
			 (6 U.S.C. 111 et
			 seq.) is amended by adding at the end the following:
					
						104.Congressional
				notification
							(a)In
				generalThe Secretary shall
				actively consult with the congressional homeland security committees and other
				appropriate congressional committees, and shall keep such committees fully and
				currently informed with respect to all activities and responsibilities within
				the jurisdictions of these committees.
							(b)Relationship to
				other lawNothing in this
				section affects the requirements of section 872. The requirements of this
				section supplement, and do not replace, the requirements of that
				section.
							(c)Classified
				notificationThe Secretary may submit any information required by
				this section in classified form if the information is classified pursuant to
				applicable national security standards.
							(d)Savings
				clauseThis section shall not be construed to limit or otherwise
				affect the congressional notification requirements of title V of the National
				Security Act of 1947 (50 U.S.C. 413 et seq.), insofar as
				they apply to the Department.
							(e)DefinitionAs
				used in this section, the term congressional homeland security
				committees means the Committee on Homeland Security and the Committee on
				Appropriations of the House of Representatives and the Committee on Homeland
				Security and Governmental Affairs and the Committee on Appropriations of the
				Senate.
							.
				(b)Conforming
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such title the
			 following:
					
						
							Sec. 104. Congressional
				notification.
						
						.
				(c)Coast Guard
			 mission review reportSection 888(f)(2) of the Homeland Security
			 Act of 2002 (6 U.S.C.
			 468(f)(2)) is amended—
					(1)by redesignating
			 subparagraphs (B) through (E) as subparagraphs (C) through (F) respectively;
			 and
					(2)by striking
			 subparagraph (A) and inserting the following:
						
							(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
							(B)the Committee on
				Homeland Security of the House of
				Representatives;
							.
					IVProcurement
			 Policy and Resources Improvements
			401.Homeland
			 security procurement training
				(a)In
			 generalSubtitle D of title VIII of the Homeland Security Act of
			 2002 is amended by adding at the end the following new section:
					
						836.Homeland
				security procurement training
							(a)Provision of
				trainingThe Chief Procurement Officer shall provide homeland
				security procurement training to acquisition employees.
							(b)Responsibilities
				of Chief Procurement OfficerThe Chief Procurement Officer shall carry
				out the following responsibilities:
								(1)Establish
				objectives to achieve the efficient and effective use of available acquisition
				resources by coordinating the acquisition education and training programs of
				the Department and tailoring them to support the careers of acquisition
				employees.
								(2)Develop, in
				consultation with the Council on Procurement Training established under
				subsection (d), the curriculum of the homeland security procurement training to
				be provided.
								(3)Establish, in
				consultation with the Council on Procurement Training, training standards,
				requirements, and courses to be required for acquisition employees.
								(4)Establish an
				appropriate centralized mechanism to control the allocation of resources for
				conducting such required courses and other training and education.
								(5)Select course
				providers and certify courses to ensure that the procurement training
				curriculum supports a coherent framework for the educational development of
				acquisition employees, including the provision of basic, intermediate, and
				advanced courses.
								(6)Publish an annual
				catalog that includes a list of the acquisition education and training
				courses.
								(7)Develop a system
				of maintaining records of student enrollment, and other data related to
				students and courses conducted pursuant to this section.
								(c)Eligibility for
				trainingAn acquisition employee of any entity under subsection
				(d)(3) may receive training provided under this section. The appropriate member
				of the Council on Procurement Training may direct such an employee to receive
				procurement training.
							(d)Council on
				Procurement Training
								(1)EstablishmentThe
				Secretary shall establish a Council on Procurement Training to advise and make
				policy and curriculum recommendations to the Chief Procurement Officer.
								(2)Chair of
				CouncilThe chair of the Council on Procurement Training shall be
				the Deputy Chief Procurement Officer.
								(3)MembersThe
				members of the Council on Procurement Training are the chief procurement
				officers of each of the following:
									(A)United States Customs and Border
				Protection.
									(B)The Transportation
				Security Administration.
									(C)The Office of
				Procurement Operations.
									(D)The Bureau of
				Immigration and Customs Enforcement.
									(E)The Federal
				Emergency Management Agency.
									(F)The Coast
				Guard.
									(G)The Federal Law
				Enforcement Training Center.
									(H)The United States
				Secret Service.
									(I)Such other entity as the Secretary
				determines appropriate.
									(e)Acquisition
				employee definedFor purposes
				of this section, the term acquisition employee means an employee
				serving under a career or career-conditional appointment in the competitive
				service or appointment of equivalent tenure in the excepted service of the
				Federal Government, at least 50 percent of whose assigned duties include
				acquisitions, procurement-related program management, or procurement-related
				oversight functions.
							(f)Report
				requiredNot later than March
				1 of each year, the Chief Procurement Officer shall submit to the Secretary a
				report on the procurement training provided under this section, which shall
				include information about student enrollment, students who enroll but do not
				attend courses, graduates, certifications, and other relevant
				information.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to such subtitle the following:
					
						
							Sec. 836. Homeland security procurement
				training.
						
						.
				402.Authority to appoint
			 and maintain a cadre of Federal annuitants for procurement offices
				(a)DefinitionsFor
			 purposes of this section—
					(1)the term
			 procurement office means the Office of Procurement Operations and
			 any other procurement office within any agency or other component of the
			 Department;
					(2)the term
			 annuitant means an annuitant under a Government retirement
			 system;
					(3)the term
			 Government retirement system has the meaning given such term by
			 section 501(a); and
					(4)the term
			 employee has the meaning given such term by
			 section
			 2105 of title 5, United States Code.
					(b)Appointment
			 authorityThe Secretary (acting through the Chief Procurement
			 Officer) may, for the purpose of supporting the Department’s acquisition
			 capabilities and enhancing contract management throughout the Department,
			 appoint annuitants to positions in procurement offices in accordance with
			 succeeding provisions of this section, except that no authority under this
			 subsection shall be available unless the Secretary provides to Congress a
			 certification that—
					(1)the Secretary has
			 submitted a request under section
			 8344(i) or
			 8468(f) of title 5, United States
			 Code, on or after the date of the enactment of this Act, with respect to
			 positions in procurement offices;
					(2)the request
			 described in paragraph (1) was properly filed; and
					(3)the Office of
			 Personnel Management has not responded to the request described in paragraph
			 (1), by either approving, denying, or seeking more information regarding such
			 request, within 90 days after the date on which such request was filed.
					(c)Noncompetitive
			 procedures; exemption from offsetAn appointment made under
			 subsection (b) shall not be subject to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and any annuitant
			 serving pursuant to such an appointment shall be exempt from sections 8344 and
			 8468 of such title 5 (relating to annuities and pay on reemployment) and any
			 other similar provision of law under a Government retirement system.
				(d)LimitationsNo appointment under subsection (b) may be
			 made if such appointment would result in the displacement of any employee or
			 would cause the total number of positions filled by annuitants appointed under
			 such subsection to exceed 250 as of any time (determined on a full-time
			 equivalent basis).
				(e)Rule of
			 constructionAn annuitant as to whom an exemption under
			 subsection (c) is in effect shall not be considered an employee for purposes of
			 any Government retirement system.
				(f)Termination of
			 authorityEffective 2 years after the date of the enactment of
			 this Act—
					(1)all authority to
			 make appointments under subsection (b) shall cease to be available; and
					(2)all exemptions
			 under subsection (c) shall cease to be effective.
					403.Additional
			 requirement to review past performance of contractors
				(a)In
			 generalSuch subtitle is further amended by adding at the end the
			 following new section:
					
						837.Review of
				contractor past performance
							(a)Consideration of
				contractor past performanceIn awarding a contract to a
				contractor, the Secretary shall consider the past performance of that
				contractor based on the review conducted under subsection (b).
							(b)Review
				requiredBefore awarding to a
				contractor (including a contractor that has previously provided goods or
				services to the Department) a contract to provide goods or services to the
				Department, the Secretary, acting through the appropriate contracting officer
				of the Department, shall require the contractor to submit past performance
				information regarding the contractor’s performance of Federal, State, and local
				government and private sector contracts.
							(c)Contact of
				relevant officialsAs part of any review of a contractor
				conducted under subsection (b), the Secretary, acting through an appropriate
				contracting officer of the Department, shall contact the relevant official who
				administered or oversaw each contract performed by that contractor during the
				five-year period preceding the date on which the review
				begins.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to such subtitle the following:
					
						
							Sec. 837. Review of contractor past
				performance.
						
						.
				404.Requirement to
			 disclose foreign ownership or control of contractors and
			 subcontractors
				(a)Compliance with
			 Buy American ActWith respect to any procurement of goods or
			 services by the Department of Homeland Security, the Chief Procurement Officer
			 of the Department shall conduct an independent review of the procurement to
			 ensure that it complies with all relevant provisions of the Buy American Act
			 (41 U.S.C. 10a et
			 seq.).
				(b)Foreign
			 ownership or control of contractors and subcontractors
					(1)Disclosure of
			 informationWith respect to any procurement of goods or services
			 by the Department of Homeland Security, the Secretary of Homeland Security
			 shall require an offeror or prospective offeror to disclose whether the offeror
			 or any prospective subcontractor (at any tier) is owned or controlled by a
			 foreign person. The Secretary shall require all offerors, prospective offerors,
			 and contractors to update the disclosure at any time before award of the
			 contract or during performance of the contract, if the information provided
			 becomes incorrect because of a change of ownership, a change in subcontractors,
			 or for any other reason.
					(2)Foreign
			 ownership or controlIn this subsection:
						(A)The term
			 owned or controlled by a foreign person, with respect to an
			 offeror, contractor, or subcontractor, means that a foreign person owns or
			 controls, directly or indirectly, 50 percent or more of the voting stock or
			 other ownership interest in the offeror, contractor, or subcontractor.
						(B)The term
			 foreign person means any of the following:
							(i)A
			 foreign government.
							(ii)A
			 corporation organized under the laws of a foreign country.
							(iii)An
			 individual who is not a citizen of the United States.
							(3)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall promulgate regulations to carry out this
			 subsection.
					405.Integrity in
			 contracting
				(a)In
			 generalSubtitle D of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 391 et
			 seq.) is further amended by adding at the end the
			 following:
					
						838.Integrity in
				contracting
							(a)Attestation
				RequiredThe Secretary shall require any offeror for any contract
				to provide goods or services to the Department to submit as part of the
				offeror’s bid for such contract an attestation that affirmatively discloses any
				substantial role the offeror, the employees of the offeror, or any corporate
				parent or subsidiary of the offeror may have played in creating a solicitation,
				request for proposal, statement of work, or statement of objectives (as those
				terms are defined in the Federal Acquisition Regulation) for the
				Department.
							(b)Additional
				Requirements for Certain OfferorsIf an offeror submits an
				attestation under subsection (a) that discloses that the offeror, an employee
				of the offeror, or any corporate parent or subsidiary of the offeror played a
				substantial role in creating a solicitation, request for proposal, statement of
				work, or statement of objectives for the Department, the Secretary shall
				require the offeror to submit to the Secretary a description of the safeguards
				used to ensure that precautions were in place to prevent the offeror from
				receiving information through such role that could be used to provide the
				offeror an undue advantage in submitting an offer for a contract.
							(c)Certification
				Requirements
								(1)In
				generalThe Secretary shall require any offeror for any contract
				to provide goods or services to the Department to submit to the Secretary as
				part of the offeror’s bid for such contract a certification in writing whether,
				as of the date on which the certification is submitted, the offeror—
									(A)is in default on
				any payment of any tax to the Federal Government; or
									(B)owes the Federal
				Government for any payment of any delinquent tax.
									(2)Failure of
				certificationNothing in this section shall prevent the
				Department from awarding a contract to an offeror based solely on the offeror’s
				certification.
								.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such subtitle the
			 following:
					
						
							Sec. 838. Integrity in
				contracting.
						
						.
				406.Small business
			 utilization report
				(a)ReportNot
			 later than 360 days after the date of the enactment of this Act, the Chief
			 Procurement Officer of the Department of Homeland Security shall submit to the
			 Secretary of Homeland Security, the Committee on Homeland Security of the House
			 of Representatives, and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report that—
					(1)identifies each
			 component of the Department for which the aggregate value of contracts awarded
			 in fiscal year 2006 by the component to qualified HUBZone small business
			 concerns and small business concerns owned and controlled by service-disabled
			 veterans was less than 3 percent of the total value of all contracts awarded
			 under the component for that fiscal year; and
					(2)identifies each
			 component of the Department for which the aggregate value of contracts awarded
			 in fiscal year 2006 by the component to socially or economically disadvantaged
			 small business concerns, including 8(a) small business concerns, and small
			 business concerns owned and controlled by women was less than 5 percent of the
			 total value of all contracts awarded by the component for that fiscal
			 year.
					(b)Action
			 plan
					(1)Action plan
			 requiredNot later than 90 days after the date of the submission
			 of the report required under subsection (a), the Chief Procurement Officer, in
			 consultation with Office of Small and Disadvantaged Businesses Utilization of
			 the Department, shall for each component identified under subsection (a)(1) and
			 (a)(2), develop, submit to the Committees referred to in subsection (a), and
			 begin implementing an action plan for achieving the objective described in
			 subsection (b)(2). An action plan is not required if the component meets or
			 exceeds the objective described in subsection (b)(2).
					(2)Identification
			 of barriersEach action plan shall identify and describe any
			 barriers to achieving the objectives of awarding by the component, for a fiscal
			 year, contracts having an aggregate value of at least 3 percent of the total
			 value of all contracts awarded by the component for the fiscal year to small
			 business concerns identified under subsection (a)(1) and 5 percent of the total
			 value of all contracts awarded by the component for the fiscal year to small
			 business concerns identified under subsection (a)(2).
					(3)Performance
			 measures and timetableEach action plan submitted under paragraph
			 (1) shall include performance measures and a timetable for compliance and
			 achievement of the objectives described in paragraph (2).
					(c)DefinitionsFor
			 purposes of this section, the terms small business concern,
			 socially or economically disadvantaged small business concern,
			 women owned small business concern, small business concern
			 owned and controlled by service-disabled veterans, 8(a) small
			 business concerns, and qualified HUBZone small business
			 concern have the meanings given such terms under the Small Business Act
			 (15 U.S.C. 631 et
			 seq.).
				407.Requirement that
			 uniforms, protective gear, badges, and identification cards of Homeland
			 Security personnel be manufactured in the United States
				(a)In
			 generalSubtitle D of title
			 VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further
			 amended by adding at the end the following new section:
					
						839.Requirement
				that certain articles procured for Department personnel be manufactured in the
				United States
							(a)RequirementExcept as provided in section (c), funds
				appropriated or otherwise available to the Department may not be used for the
				procurement of an article described in section (b) if the item is not
				manufactured in the United States.
							(b)Covered
				articlesAn article referred
				to in subsection (a) is any of the following articles procured for personnel of
				the Department:
								(1)Uniforms.
								(2)Protective
				gear.
								(3)Badges or other
				insignia indicating the rank, office, or position of personnel.
								(c)Availability
				ExceptionSubsection (a) does not apply to the extent that the
				Secretary determines that satisfactory quality and sufficient quantity of the
				article cannot be procured as and when needed at United States market prices.
				If such a determination is made with respect to an article, the Secretary
				shall—
								(1)notify the
				Committee on Homeland Security of the House of Representatives and the
				Committee on Homeland Security and Governmental Affairs of the Senate within 7
				days after making the determination; and
								(2)include in that
				notification a certification that manufacturing the article outside the United
				States does not pose a risk to the national security of the United States, as
				well as a detailed explanation of the steps any facility outside the United
				States that is manufacturing the article will be required to take to ensure
				that the materials, patterns, logos, designs, or any other element used in or
				for the article are not misappropriated.
								(d)Other
				exceptionsSubsection (a)
				does not apply—
								(1)to acquisitions at or below the simplified
				acquisition threshold (as defined in section 4 of the Office of Federal
				Procurement Policy Act (41 U.S.C. 403)); and
								(2)to acquisitions
				outside the United States for use outside of the United States.
								(e)Use of domestic
				textilesFor fiscal year 2008 and each subsequent fiscal year,
				the Secretary shall take all available steps to ensure that, to the maximum
				extent practicable, the items described in subsection (b) procured by the
				Department are manufactured using domestic
				textiles.
							.
				(b)Conforming
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 is amended by adding at the end of the items relating to
			 such subtitle the following new item:
					
						
							Sec. 839. Requirement that certain
				articles procured for Department personnel be manufactured in the United
				States.
						
						.
				(c)ApplicabilityThe
			 amendments made by this section take effect 120 days after the date of the
			 enactment of this Act and apply to any contract entered into on or after that
			 date for the procurement of items to which such amendments apply.
				408.Department of
			 Homeland Security Mentor-Protégé Program
				(a)EstablishmentThe
			 Secretary of Homeland Security shall establish within the Department of
			 Homeland Security’s Office of Small and Disadvantaged Business Utilization a
			 Mentor-Protégé Program, which shall motivate and encourage prime contractors
			 that are large businesses to provide developmental assistance to small business
			 concerns, small business concerns owned and controlled by veterans, small
			 business concerns owned and controlled by service-disabled veterans, HUBZone
			 small business concerns, small business concerns owned by socially and
			 economically disadvantaged individuals, and small business concerns owned and
			 controlled by women.
				(b)Participation by
			 contractors and offerorsThe Secretary shall take affirmative
			 steps to publicize and to ensure that Department contractors and offerors are
			 fully aware of and are participating in the Mentor-Protégé Program, including
			 that their efforts to seek and develop a formal Mentor-Protégé relationship
			 will be a factor in the evaluation of bids or offers for Department
			 contracts.
				(c)Factor in
			 evaluation of offersWhen evaluating the offer of a contractor,
			 the Secretary of Homeland Security shall consider, among the other factors the
			 Secretary deems relevant, that offeror’s efforts to seek and develop a formal
			 Mentor-Protégé relationship under the Mentor-Protégé Program.
				(d)Review by
			 inspector generalThe Inspector General of the Department of
			 Homeland Security shall conduct a review of the Mentor-Protégé Program. Such
			 review shall include—
					(1)an assessment of
			 the program’s effectiveness;
					(2)identification of
			 any barriers that restrict contractors from participating in the
			 program;
					(3)a
			 comparison of the program with the Department of Defense Mentor-Protégé
			 Program; and
					(4)development of
			 recommendations to strengthen the program to include the maximum number of
			 contractors as possible.
					409.Report on
			 source of shortfalls at Federal Protective ServiceConsistent
			 with any applicable law, the Secretary of Homeland Security may not conduct a
			 reduction in force or furlough of the workforce of the Federal Protective
			 Service until—
				(1)the Comptroller
			 General of the United States submits to the Committees on Homeland Security and
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate the
			 report on the source of shortfalls at the Federal Protective Service that was
			 requested by the Committee on Homeland Security and Governmental Affairs of the
			 Senate; and
				(2)the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committees on
			 Homeland Security and Transportation and Infrastructure of the House of
			 Representatives have conducted hearings on such report.
				VWorkforce and
			 training improvements
			501.Customs and
			 Border Protection Officer pay equity
				(a)DefinitionsFor
			 purposes of this section:
					(1)The term
			 Government retirement system means a retirement system established
			 by law for employees of the Government of the United States.
					(2)The
			 term Customs and Border Protection Officer position refers to any
			 Customs and Border Protection Officer position—
						(A)which is within
			 the Department of Homeland Security, and
						(B)the primary duties
			 of which consist of enforcing the border, customs, or agriculture laws of the
			 United States;
						such term
			 includes a supervisory or administrative position within the Department of
			 Homeland Security to which an individual transfers directly from a position
			 described in the preceding provisions of this paragraph in which such
			 individual served for at least three years.(3)The term law
			 enforcement officer has the meaning given such term under the Government
			 retirement system involved.
					(4)The term
			 Executive agency or agency has the meaning given
			 under section
			 105 of title 5, United States Code.
					(5)The term prior qualified
			 service means service as a Customs and Border Protection Officer within
			 the Department of Homeland Security, since its establishment in March
			 2003.
					(b)Treatment as a
			 law enforcement officerIn
			 the administration of any Government retirement system, service in a Customs
			 and Border Protection Officer position shall be treated in the same way as
			 service performed in a law enforcement officer position, subject to succeeding
			 provisions of this section.
				(c)ApplicabilitySubsection
			 (b) shall apply in the case of—
					(1)any individual first appointed to a Customs
			 and Border Protection Officer position on or after the date of the enactment of
			 this Act; and
					(2)any individual
			 who—
						(A)holds a Customs and Border Protection
			 Officer position on the date of the enactment of this Act pursuant to an
			 appointment made before such date; and
						(B)who submits to the agency administering the
			 retirement system involved an appropriate election under this section, not
			 later than five years after the date of the enactment of this Act or before
			 separation from Government service, whichever is earlier.
						(d)Individual
			 contributions for prior qualified service
					(1)In
			 generalAn individual described in subsection (c)(2)(B) may, with
			 respect to prior qualified service performed by such individual, contribute to
			 the Government retirement system by which such individual is covered (for
			 deposit in the appropriate fund within the Treasury) the difference between the
			 individual contributions that were actually made for such service and the
			 individual contributions that should have been made for such service if
			 subsection (b) had then been in effect (with interest).
					(2)Effect of not
			 contributingIf less than the full contribution under paragraph
			 (1) is made, all prior qualified service of the individual shall remain fully
			 creditable as law enforcement officer service, but the resulting annuity
			 (before cost-of-living adjustments) shall be reduced in a manner such that,
			 when combined with the unpaid amount, would result in the present value of the
			 total being actuarially equivalent to the present value of the annuity that
			 would otherwise have been payable if the full contribution had been
			 made.
					(e)Government
			 contributions for prior qualified service
					(1)In
			 generalIf an individual makes an election under subsection
			 (c)(2)(B), the Department of Homeland Security shall remit, with respect to any
			 prior qualified service, the total amount of additional Government
			 contributions that would have been required for such service under the
			 retirement system involved if subsection (b) had then been in effect (with
			 interest).
					(2)Contributions to
			 be made ratablyGovernment contributions under this subsection on
			 behalf of an individual shall be made ratably (on at least an annual basis)
			 over the ten-year period beginning on the date an individual’s retirement
			 deductions begin to be made.
					(f)Exemption from
			 mandatory separationEffective during the three-year period
			 beginning on the date of the enactment of this Act, nothing in this section
			 shall result in any individual being involuntarily separated on account of the
			 provisions of any retirement system relating to the mandatory separation of a
			 law enforcement officer on account of age or age and service combined.
				(g)Comptroller
			 General reportThe Comptroller General shall conduct a
			 comprehensive review of the retirement system for law enforcement officers
			 employed by the Federal Government. The review shall include all employees
			 categorized as law enforcement officers for purposes of retirement and any
			 other Federal employee performing law enforcement officer duties not so
			 categorized. In carrying out the review, the Comptroller General shall review
			 legislative proposals introduced over the 10 years preceding the date of the
			 enactment of this Act that are relevant to the issue law enforcement retirement
			 and consult with law enforcement agencies and law enforcement employee
			 representatives. Not later than August 1, 2007, the Comptroller General shall
			 submit to Congress a report on the findings of such review. The report shall
			 include each of the following:
					(1)An assessment of
			 the reasons and goals for the establishment of the separate retirement system
			 for law enforcement officers, as defined in
			 section
			 8331 of title 5, United States Code, including the need for
			 young and vigorous law enforcement officers, and whether such reasons and goals
			 are currently appropriate.
					(2)An
			 assessment of the more recent reasons given for including additional groups of
			 employees in such system, including recruitment and retention, and whether such
			 reasons and goals are currently appropriate.
					(3)A
			 determination as to whether the system is achieving the goals in (1) and
			 (2).
					(4)A
			 summary of potential alternatives to the system, including increased use of
			 bonuses, increased pay, and raising the mandatory retirement age, and a
			 recommendation as to which alternatives would best meet each goal defined in
			 (1) and (2), including legislative recommendations if necessary.
					(5)A
			 recommendation for the definition of law enforcement officer.
					(6)An detailed review
			 of the current system including its mandatory retirement age and benefit
			 accrual.
					(7)A
			 recommendation as to whether the law enforcement officer category should be
			 made at the employee, function and duty, job classification, agency or other
			 level, and by whom.
					(8)Any other relevant
			 information.
					(h)Rule of
			 constructionNothing in this section shall be considered to apply
			 in the case of a reemployed annuitant.
				(i)RegulationsAny
			 regulations necessary to carry out this section shall be prescribed in
			 consultation with the Secretary of Homeland Security.
				502.Plan to improve
			 representation of minorities in various categories of employment
				(a)Plan for
			 improving representation of minoritiesNot later than 90 days after the date of
			 the enactment of this Act, the Chief Human Capital Officer of the Department of
			 Homeland Security shall prepare and transmit to the Committee on Homeland
			 Security and the Committee on Oversight and Government Reform of the House of
			 Representatives, the Committee on Homeland Security and Governmental Affairs of
			 the Senate, and the Comptroller General of the United States a plan to achieve
			 the objective of addressing any under representation of minorities in the
			 various categories of civil service employment within such Department. Such
			 plan shall identify and describe any barriers to achieving the objective
			 described in the preceding sentence and the strategies and measures included in
			 the plan to overcome them.
				(b)AssessmentsNot
			 later than 1 year after receiving the plan, the Comptroller General of the
			 United States shall assess—
					(1)any programs and
			 other measures currently being implemented to achieve the objective described
			 in the first sentence of subsection (a); and
					(2)the likelihood
			 that the plan will allow the Department to achieve such objective.
					(c)DefinitionsFor
			 purposes of this section—
					(1)the term
			 under representation means when the members of a minority group
			 within a category of Federal civil service employment constitute a lower
			 percentage of the total number of employees within the employment category than
			 the percentage that the minority constitutes within the labor force of the
			 Federal Government, according to statistics issued by the Office of Personnel
			 Management;
					(2)the term
			 minority groups or minorities means—
						(A)racial and ethnic
			 minorities;
						(B)women; and
						(C)individuals with
			 disabilities; and
						(3)the term
			 category of civil service employment means—
						(A)each pay grade,
			 pay band, or other classification of every pay schedule and all other levels of
			 pay applicable to the Department of Homeland Security; and
						(B)such occupational,
			 professional, or other groupings (including occupational series) as the Chief
			 Human Capital Officer of the Department of Homeland Security may specify, in
			 the plan described in subsection (a), in order to carry out the purposes of
			 this section.
						503.Continuation of
			 authority for Federal law enforcement training center to appoint and maintain a
			 cadre of Federal annuitantsSection 1202(a) of the 2002 Supplemental
			 Appropriations Act for Further Recovery From and Response To Terrorist Attacks
			 on the United States (42 U.S.C. 3771 note) is amended in
			 the first sentence by striking December 31, 2007 and inserting
			 December 31, 2008.
			504.Authority to appoint
			 and maintain a cadre of Federal annuitants for Customs and Border
			 Protection
				(a)DefinitionsFor
			 purposes of this section—
					(1)the term
			 CBP means the United States Customs and Border Protection;
					(2)the term
			 annuitant means an annuitant under a Government retirement
			 system;
					(3)the term
			 Government retirement system has the meaning given such term by
			 section 501(a); and
					(4)the term
			 employee has the meaning given such term by
			 section
			 2105 of title 5, United States Code.
					(b)Appointment
			 authorityThe Secretary
			 (acting through the Commissioner of the United States Customs and Border
			 Protection) may, for the purpose of accelerating the ability of the CBP to
			 secure the borders of the United States, appoint annuitants to positions in the
			 CBP in accordance with succeeding provisions of this section, except that no
			 authority under this subsection shall be available unless the Secretary
			 provides to Congress a certification that—
					(1)the Secretary has
			 submitted a request under section
			 8344(i) or
			 8468(f) of title 5, United States
			 Code, on or after the date of the enactment of this Act, with respect to
			 positions in the CBP;
					(2)the request
			 described in paragraph (1) was properly filed; and
					(3)the Office of
			 Personnel Management has not responded to the request described in paragraph
			 (1), by either approving, denying, or seeking more information regarding such
			 request, within 90 days after the date on which such request was filed.
					(c)Noncompetitive
			 procedures; exemption from offsetAn appointment made under
			 subsection (b) shall not be subject to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and any annuitant
			 serving pursuant to such an appointment shall be exempt from sections 8344 and
			 8468 of such title 5 (relating to annuities and pay on reemployment) and any
			 other similar provision of law under a Government retirement system.
				(d)LimitationsNo appointment under subsection (b) may be
			 made if such appointment would result in the displacement of any employee or
			 would cause the total number of positions filled by annuitants appointed under
			 such subsection to exceed 500 as of any time (determined on a full-time
			 equivalent basis).
				(e)Rule of
			 constructionAn annuitant as to whom an exemption under
			 subsection (c) is in effect shall not be considered an employee for purposes of
			 any Government retirement system.
				(f)Termination of
			 authorityEffective 2 years after the date of the enactment of
			 this Act—
					(1)all authority to
			 make appointments under subsection (b) shall cease to be available; and
					(2)all exemptions
			 under subsection (c) shall cease to be effective.
					505.Strengthening Border
			 Patrol recruitment and retention
				(a)In
			 generalIn order to address
			 the recruitment and retention challenges faced by United States Customs and
			 Border Protection, the Secretary of Homeland Security shall establish a plan,
			 consistent with existing Federal statutes and Office of Personnel Management
			 Regulations and Guidelines applicable to pay, recruitment, relocation, and
			 retention of Federal law enforcement officers. Such plan shall include the
			 following components:
					(1)The establishment of a recruitment
			 incentive for Border Patrol agents, including the establishment of a foreign
			 language incentive award.
					(2)The establishment
			 of a retention plan, including the payment of bonuses to Border Patrol agents
			 for every year of service after the first two years of service.
					(3)An increase in the pay percentage
			 differentials to Border Patrol agents in certain high-cost areas, as determined
			 by the Secretary, consistent with entry-level pay to other Federal, State, and
			 local law enforcement agencies.
					(4)The establishment
			 of a mechanism whereby Border Patrol agents can transfer from one location to
			 another after the first two years of service in their initial duty
			 location.
					(5)The establishment of quarterly goals for
			 the recruitment of new Border Patrol agents, including goals for the number of
			 recruits entering Border Patrol training, and the number of recruits who
			 successfully complete such training and become Border Patrol agents.
					(b)Report
					(1)In
			 generalNot later than the
			 first calendar quarter after the date of the enactment of this Act and every
			 calendar quarter thereafter, the Secretary of Homeland Security shall submit to
			 the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 identifying whether the quarterly goals for the recruitment of new Border
			 Patrol agents established under subsection (a)(5) were met, and an update on
			 the status of recruitment efforts and attrition rates among Border Patrol
			 agents.
					(2)Contents of
			 reportThe report required under paragraph (1) shall contain, at
			 a minimum, the following with respect to each calendar quarter:
						(A)The number of recruits who enter Border
			 Patrol training.
						(B)The number of recruits who successfully
			 complete such training and become Border Patrol agents.
						(C)The number of Border Patrol agents who are
			 lost to attrition.
						506.Limitation on
			 reimbursements relating to certain detaileesIn the case of an individual assigned to the
			 Department of Homeland Security as a detailee under an arrangement described in
			 subchapter VI of
			 chapter
			 33 of title 5, United States Code, the maximum reimbursement by
			 the Department of Homeland Security which may be made under section 3374(c) of
			 such title with respect to such individual for the period of the assignment
			 (including for any employee benefits) may not exceed the total amount of basic
			 pay that would have been payable for such period if such individual had been
			 paid, at the highest rate allowable under section 5382 of such title, as a
			 member of the Senior Executive Service.
			507.Increased security
			 screening of Homeland Security Officials
				(a)Review
			 requiredNot later than 90
			 days after the date of enactment of this Act, the Secretary of Homeland
			 Security shall conduct a Department-wide review of the Department of Homeland
			 Security security clearance and suitability review procedures for Department
			 employees and contractors, as well as individuals in State and local government
			 agencies and private sector entities with a need to receive classified
			 information.
				(b)Strengthening of
			 security screening policies
					(1)In
			 generalBased on the findings of the review conducted under
			 subsection (a), the Secretary shall, as appropriate, take all necessary steps
			 to strengthen the Department’s security screening policies, including
			 consolidating the security clearance investigative authority at the
			 headquarters of the Department.
					(2)ElementsIn
			 strengthening security screening policies under paragraph (1), the Secretary
			 shall consider whether and where appropriate ensure that—
						(A)all components of
			 the Department of Homeland Security meet or exceed Federal and Departmental
			 standards for security clearance investigations, adjudications, and suitability
			 reviews;
						(B)the Department has
			 a cadre of well-trained adjudicators and the Department has in place a program
			 to train and oversee adjudicators; and
						(C)suitability
			 reviews are conducted for all Department of Homeland Security employees who
			 transfer from a component of the Department to the headquarters of the
			 Departmental.
						508.Authorities of
			 Chief Security Officer
				(a)EstablishmentTitle
			 VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is further
			 amended by adding at the end the following:
					
						708.Chief Security
				Officer
							(a)EstablishmentThere
				is in the Department a Chief Security Officer.
							(b)ResponsibilitiesThe
				Chief Security Officer shall—
								(1)have responsibility
				for overall Department-wide security activities, including issuing and
				confiscating credentials, controlling access to and disposing of classified and
				sensitive but unclassified materials, controlling access to sensitive areas and
				Secured Compartmentalized Intelligence Facilities, and communicating with other
				government agencies on the status of security clearances and security clearance
				applications;
								(2)ensure that each
				component of the Department complies with Federal standards for security
				clearances and background investigations;
								(3)ensure, to the greatest extent practicable,
				that individuals in State and local government agencies and private sector
				entities with a need to receive classified information, receive the appropriate
				clearances in a timely fashion; and
								(4)perform all other
				functions as determined by the
				Secretary.
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the items relating to such title the following new
			 item:
					
						
							Sec. 708. Chief Security
				Officer.
						
						.
				509.Departmental
			 culture improvement
				(a)Consideration
			 requiredThe Secretary of Homeland Security, acting through the
			 Chief Human Capital Officer, shall consider implementing recommendations set
			 forth in the Homeland Security Advisory Council Culture Task Force Report of
			 January 2007.
				(b)Identification
			 of termsAs part of this consideration, the Secretary, acting
			 through the Chief Human Capital Officer, shall identify an appropriate term, as
			 among workforce, personnel, and
			 employee, to replace human capital and integrate
			 its use throughout the operations, policies, and programs of the Department of
			 Homeland Security.
				510.Homeland
			 security education program enhancementsSection 845(b) of the Homeland Security Act
			 of 2002 (6 U.S.C.
			 415(b)) is amended to read as follows:
				
					(b)Leveraging of
				existing resourcesTo maximize efficiency and effectiveness in
				carrying out the Program, the Administrator shall use curricula modeled on
				existing Department-reviewed Master’s Degree curricula in homeland security,
				including curricula pending accreditation, together with associated learning
				materials, quality assessment tools, digital libraries, asynchronous distance
				learning, video conferencing, exercise systems, and other educational
				facilities, including the National Domestic Preparedness Consortium, the
				National Fire Academy, and the Emergency Management Institute. The
				Administrator may develop additional educational programs, as
				appropriate.
					.
			511.Repeal of
			 chapter
			 97 of title 5, United States Code
				(a)Repeal
					(1)In
			 generalEffective as of the date specified in section 4 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 note),
			 chapter
			 97 of title 5, United States Code (as added by section
			 841(a)(2) of such Act), section 841(b)(3) of such Act, and subsections (c) and
			 (e) of section 842 of such Act are repealed.
					(2)RegulationsAny
			 regulations prescribed under authority of
			 chapter
			 97 of title 5, United States Code, are void ab initio.
					(b)Clerical
			 AmendmentThe table of chapters for part III of title 5, United
			 States Code, is amended by striking the item relating to chapter 97.
				512.Utilization of
			 non-law enforcement Federal employees as instructors for non-law enforcement
			 classes at the Border Patrol Training AcademyThe Director of the Federal Law Enforcement
			 Training Center (FLETC) of the Department of Homeland Security, in consultation
			 with the Chief of the Border Patrol, is authorized to select appropriate
			 employees of the Federal Government other than law enforcement officers (as
			 defined in section
			 8401(17) of title 5, United States Code) to serve as
			 instructors of non-law enforcement classes.
			513.
			 Termination of Employment of Volunteer Firefighters and Emergency Medical
			 Personnel Prohibited
				(a)Termination
			 prohibited
					(1)In
			 generalNo employee may be terminated, demoted, or in any other
			 manner discriminated against in the terms and conditions of employment because
			 such employee is absent from or late to the employee’s employment for the
			 purpose of serving as a volunteer firefighter or providing volunteer emergency
			 medical services as part of a response to an emergency or major
			 disaster.
					(2)DeploymentThe
			 prohibition in paragraph (1) shall apply to an employee serving as a volunteer
			 firefighter or providing volunteer emergency medical services if such
			 employee—
						(A)is specifically
			 deployed to respond to the emergency or major disaster in accordance with a
			 coordinated national deployment system such as the Emergency Management
			 Assistance Compact or a pre-existing mutual aid agreement; or
						(B)is a volunteer
			 firefighter who—
							(i)is a
			 member of a qualified volunteer fire department that is located in the State in
			 which the emergency or major disaster occurred;
							(ii)is
			 not a member of a qualified fire department that has a mutual aid agreement
			 with a community affected by such emergency or major disaster; and
							(iii)has been
			 deployed by the emergency management agency of such State to respond to such
			 emergency or major disaster.
							(3)LimitationsThe
			 prohibition in paragraph (1) shall not apply to an employee who—
						(A)is absent from the
			 employee’s employment for the purpose described in paragraph (1) for more than
			 14 days per calendar year;
						(B)responds to the
			 emergency or major disaster without being officially deployed as described in
			 paragraph (2); or
						(C)fails to provide
			 the written verification described in paragraph (5) within a reasonable period
			 of time.
						(4)Withholding of
			 PayAn employer may reduce an employee’s regular pay for any time
			 that the employee is absent from the employee’s employment for the purpose
			 described in paragraph (1).
					(5)VerificationAn
			 employer may require an employee to provide a written verification from the
			 official of the Federal Emergency Management Agency supervising the Federal
			 response to the emergency or major disaster or a local or State official
			 managing the local or State response to the emergency or major disaster that
			 states—
						(A)the employee
			 responded to the emergency or major disaster in an official capacity;
			 and
						(B)the schedule and
			 dates of the employee’s participation in such response.
						(6)Reasonable
			 Notice RequiredAn employee who may be absent from or late to the
			 employee’s employment for the purpose described in paragraph (1) shall—
						(A)make a reasonable
			 effort to notify the employee’s employer of such absence; and
						(B)continue to
			 provide reasonable notifications over the course of such absence.
						(b)Right of
			 action
					(1)Right of
			 ActionAn individual who has been terminated, demoted, or in any
			 other manner discriminated against in the terms and conditions of employment in
			 violation of the prohibition described in subsection (a) may bring, in a
			 district court of the United States of appropriate jurisdiction, a civil action
			 against individual’s employer seeking—
						(A)reinstatement of
			 the individual’s former employment;
						(B)payment of back
			 wages;
						(C)reinstatement of
			 benefits; and
						(D)if the employment
			 granted seniority rights, reinstatement of seniority rights.
						(2)LimitationThe
			 individual shall commence a civil action under this section not later than 1
			 year after the date of the violation of the prohibition described in subsection
			 (a).
					(c)Study and
			 report
					(1)StudyThe
			 Secretary of Labor shall conduct a study on the impact that the requirements of
			 this section could have on the employers of volunteer firefighters or
			 individuals who provide volunteer emergency medical services and who may be
			 called on to respond to an emergency or major disaster.
					(2)ReportNot later than 12 months after the date of
			 the enactment of this Act, the Secretary of Labor shall submit a report of the
			 study conducted under paragraph (1) to the Committee on Health, Education,
			 Labor, and Pensions and the Committee on Small Business and Entrepreneurship of
			 the Senate and the Committee on Education and the Workforce and the Committee
			 on Small Business of the House of Representatives.
					(d)DefinitionsIn
			 this section—
					(1)the term
			 emergency has the meaning given such term in section 102 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122);
					(2)the term
			 major disaster has the meanings given such term in section 102
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C.
			 5122);
					(3)the term
			 qualified volunteer fire department has the meaning given such
			 term in section
			 150(e) of the Internal Revenue Code of 1986;
					(4)the term
			 volunteer emergency medical services means emergency medical
			 services performed on a voluntary basis for a fire department or other
			 emergency organization; and
					(5)the
			 term volunteer firefighter means an individual who is a member
			 in good standing of a qualified volunteer fire department.
					VIBiopreparedness
			 improvements
			601.Chief Medical
			 Officer and Office of Health AffairsSection 516 of the Homeland Security Act of
			 2002 (6 U.S.C.
			 321e) is amended to read as follows:
				
					516.Chief Medical
				Officer
						(a)In
				generalThere is in the Department a Chief Medical Officer, who
				shall be appointed by the President, by and with the advice and consent of the
				Senate, and shall have the rank and title of Assistant Secretary for Health
				Affairs and Chief Medical Officer (in this section referred to as the
				Chief Medical Officer).
						(b)Office of Health
				AffairsThere is in the Department an Office of Health Affairs,
				which shall be headed by the Chief Medical Officer.
						(c)QualificationsThe
				individual appointed as the Chief Medical Officer shall possess a demonstrated
				ability in and knowledge of medicine, public health, and the treatment of
				illnesses caused by chemical, biological, nuclear, and radiological agents.
						(d)ResponsibilitiesThe
				Chief Medical Officer shall have the primary responsibility within the
				Department for medical and health issues related to the general roles,
				responsibilities, and operations of the Department, and terrorist attacks,
				major disasters, and other emergencies, including—
							(1)serving as the principal advisor to the
				Secretary and leading the Department’s medical care, public health, food,
				water, veterinary care, and agro- security and defense responsibilities;
							(2)providing oversight for all
				medically-related actions and protocols of the Department’s medical
				personnel;
							(3)administering the
				Department’s responsibilities for medical readiness, including—
								(A)planning and
				guidance to support improvements in local training, equipment, and exercises
				funded by the Department; and
								(B)consistent with the National Response Plan
				established pursuant to Homeland Security Presidential Directive 8, assisting
				in fulfilling the Department’s roles in related emergency support
				functions;
								(4)serving as the
				Department’s primary point of contact with the Department of Agriculture, the
				Department of Defense, the Department of Health and Human Services, the
				Department of Transportation, the Department of Veterans Affairs, and other
				Federal departments and agencies, on all matters of medical and public health
				to ensure coordination consistent with the National Response Plan;
							(5)serving as the
				Department’s primary point of contact for State, local, tribal, and territorial
				governments, the medical community, and the private sector, to ensure that
				medical readiness and response activities are coordinated and consistent with
				the National Response Plan and the Secretary’s incident management
				requirements;
							(6)managing the Department’s biodefense and
				biosurveillance activities including the National Biosurveillance Integration
				System, and the Departments responsibilities under Project BioShield in
				coordination with the Under Secretary of Science and Technology as
				appropriate;
							(7)assuring that the
				Department’s workforce has science-based policy, standards, requirements, and
				metrics for occupational safety and health;
							(8)supporting the
				operational requirements of the Department’s components with respect to
				protective medicine and tactical medical support;
							(9)developing, in coordination with
				appropriate Department entities and other appropriate Federal agencies,
				end-to-end plans for prevention, readiness, protection, response, and recovery
				from catastrophic events with human, animal, agricultural, or environmental
				health consequences;
							(10)integrating into the end-to-end plans
				developed under paragraph (9), Department of Health and Human Services’ efforts
				to identify and deploy medical assets (including human, fixed, and material
				assets) used in preparation for or response to national disasters and
				catastrophes, and to enable access to patient electronic medical records by
				medical personnel to aid treatment of displaced persons in such circumstance,
				in order to assure that actions of both Departments are combined for maximum
				effectiveness during an emergency consistent with the National Response Plan
				and applicable emergency support functions;
							(11)performing other
				duties relating to such responsibilities as the Secretary may require;
				and
							(12)directing and maintaining a coordinated
				system for medical support of the Department’s operational
				activities.
							.
			602.Improving the
			 material threats process
				(a)In
			 generalSection 319F–2(c)(2)(A) of the Public Health Service Act
			 (42 U.S.C. 247d–6b(c)(2)(A)) is amended—
					(1)by redesignating
			 clauses (i) and (ii) as subclauses (I) and (II), respectively;
					(2)by moving each of
			 such subclauses two ems to the right;
					(3)by
			 striking (A) Material
			 threat.—The Homeland Security Secretary and inserting
			 the following:
						
							(A)Material
				threat
								(i)In
				generalThe Secretary of Homeland
				Security
								;
				and
					(4)by adding at the
			 end the following clauses:
						
							(ii)Use of existing
				risk assessmentsFor the
				purpose of satisfying the requirements of clause (i) as expeditiously as
				possible, the Secretary of Homeland Security shall, as practicable, utilize
				existing risk assessments that the Secretary of Homeland Security, in
				consultation with the Secretaries of Health and Human Services, Defense, and
				Agriculture, and the heads of other appropriate Federal agencies, considers
				credible.
							(iii)Order of
				assessments
								(I)Groupings to
				facilitate assessment of countermeasuresIn conducting threat assessments and
				determinations under clause (i) of chemical, biological, radiological, and
				nuclear agents, the Secretary of Homeland Security shall, to the extent
				practicable and appropriate, consider the completion of such assessments and
				determinations for groups of agents toward the goal of facilitating the
				assessment of countermeasures under paragraph (3) by the Secretary of Health
				and Human Services.
								(II)Categories of
				countermeasuresThe grouping of agents under subclause (I) by the
				Secretary of Homeland Security shall be designed to facilitate assessments
				under paragraph (3) by the Secretary of Health and Human Services regarding the
				following two categories of countermeasures:
									(aa)Countermeasures
				that may address more than one agent identified under clause (i)(II).
									(bb)Countermeasures that may address adverse
				health consequences that are common to exposure to different agents.
									(III)Rule of
				constructionA particular grouping of agents pursuant to
				subclause (II) is not required under such subclause to facilitate assessments
				of both categories of countermeasures described in such subclause. A grouping
				may concern one category and not the other.
								(iv)Deadline for
				completion of certain material threat determinationsWith respect to chemical, biological,
				radiological, and nuclear agents known to the Secretary of Homeland Security as
				of the day before the date of the enactment of this clause, and which such
				Secretary considers to be capable of significantly affecting national security,
				such Secretary shall complete the determinations under clause (i)(II) not later
				than December 31, 2007.
							(v)Report to
				CongressNot later than 30
				days after the date on which the Secretary of Homeland Security completes a
				material threat assessment under clause (i), the Secretary shall submit to
				Congress a report containing the results of such assessment.
							(vi)DefinitionFor
				purposes of this subparagraph, the term risk assessment means a
				scientific, technically-based analysis of agents that incorporates threat,
				vulnerability, and consequence
				information.
							.
					(b)Authorization of
			 appropriationsSection 521(d) of the Homeland Security Act of
			 2002 (6 U.S.C.
			 321j(d)) is amended—
					(1)in paragraph (1),
			 by striking 2006, and inserting 2009,; and
					(2)by adding at the
			 end the following:
						
							(3)Additional
				authorization of appropriations regarding certain threat
				assessmentsFor the purpose
				of providing an additional amount to the Secretary to assist the Secretary in
				meeting the requirements of clause (iv) of section 319F–2(c)(2)(A) of the
				Public Health Service Act (relating to time frames), there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2008, in addition to
				the authorization of appropriations established in paragraph (1). The purposes
				for which such additional amount may be expended include conducting risk
				assessments regarding clause (i)(II) of such section when there are no existing
				risk assessments that the Secretary considers
				credible.
							.
					603.Study on national
			 biodefense training
				(a)Study
			 requiredThe Secretary of
			 Homeland Security shall, in consultation with the Secretary of Defense and the
			 Secretary for Health and Human Services, conduct a joint study to determine the
			 staffing and training requirements for pending capital programs to construct
			 biodefense laboratories (including agriculture and animal laboratories) at
			 Biosafety Level 3 and Biosafety Level 4 or to expand current biodefense
			 laboratories to such biosafety levels.
				(b)ElementsIn conducting the study, the Secretaries
			 shall address the following:
					(1)The number of
			 trained personnel, by discipline and qualification level, required for existing
			 biodefense laboratories at Biosafety Level 3 and Biosafety Level 4, including
			 the number trained in Good Laboratory Practices (GLP).
					(2)The number of research and support staff,
			 including researchers, laboratory technicians, animal handlers, facility
			 managers, facility or equipment maintainers, safety and security personnel
			 (including biosafety, physical security, and cybersecurity personnel), and
			 other safety personnel required to manage biodefense research efforts to combat
			 bioterrorism at the planned biodefense laboratories described in subsection
			 (a).
					(3)The training
			 required to provide the personnel described by paragraphs (1) and (2),
			 including the type of training (whether classroom, laboratory, or field
			 training) required, the length of training required by discipline, and the
			 curriculum required to be developed for such training.
					(4)Training schedules
			 necessary to meet the scheduled openings of the biodefense laboratories
			 described in subsection (a), including schedules for refresher training and
			 continuing education that may be necessary for that purpose.
					(c)ReportNot later than December 31, 2007, the
			 Secretaries shall submit to Congress a report setting forth the results of the
			 study conducted under this section.
				604.National
			 Biosurveillance Integration Center
				(a)In
			 generalTitle III of the Homeland Security Act of 2002
			 (6 U.S.C. 181 et
			 seq.) is amended by adding at the end the following new
			 section:
					
						316.National
				Biosurveillance Integration Center
							(a)EstablishmentThe
				Secretary shall establish a National Biosurveillance Integration Center
				(referred to in this section as the NBIC) to enhance the
				capability of the Federal Government to rapidly identify, characterize, and
				localize a biological event by integrating and analyzing data related to human
				health, animals, plants, food, and the environment. The NBIC shall be headed by
				a Director.
							(b)Integrated
				biosurveillance networkAs part of the NBIC, the Director shall
				develop, operate, and maintain an integrated network to detect, as early as
				possible, a biological event that presents a risk to the United States or the
				infrastructure or key assets of the United States. The network shall—
								(1)consolidate data
				from all relevant surveillance systems maintained by the Department and other
				governmental and private sources, both foreign and domestic, to the extent
				practicable; and
								(2)use an information
				technology system that uses the best available statistical and other analytical
				tools to identify and characterize biological events in as close to real-time
				as possible.
								(c)Responsibilities
								(1)In
				generalThe Director shall—
									(A)monitor on an
				ongoing basis the availability and appropriateness of candidate data feeds and
				solicit new surveillance systems with data that would enhance biological
				situational awareness or overall performance of the NBIC;
									(B)review and seek to
				improve on an ongoing basis the statistical and other analytical methods used
				by the NBIC;
									(C)establish a
				procedure to enable Federal, State and local government, and private sector
				entities to report suspicious events that could warrant further assessments by
				the NBIC;
									(D)receive and
				consider all relevant homeland security information; and
									(E)provide technical
				assistance, as appropriate, to all Federal, State, and local government
				entities and private sector entities that contribute data relevant to the
				operation of the NBIC.
									(2)AssessmentsThe
				Director shall—
									(A)continuously
				evaluate available data for evidence of a biological event; and
									(B)integrate homeland
				security information with NBIC data to provide overall biological situational
				awareness and determine whether a biological event has occurred.
									(3)Information
				sharingThe Director shall—
									(A)establish a
				mechanism for real-time communication with the National Operations
				Center;
									(B)provide integrated
				information to the heads of the departments and agencies with which the
				Director has entered into an agreement under subsection (d);
									(C)notify the
				Secretary, the head of the National Operations Center, and the heads of
				appropriate Federal, State, tribal, and local entities of any significant
				biological event identified by the NBIC;
									(D)provide reports on
				NBIC assessments to Federal, State, and local government entities, including
				departments and agencies with which the Director has entered into an agreement
				under subsection (d), and any private sector entities, as considered
				appropriate by the Director; and
									(E)use information
				sharing networks available to the Department for distributing NBIC incident or
				situational awareness reports.
									(d)Interagency
				agreements
								(1)In
				generalThe Secretary shall, where feasible, enter into
				agreements with the heads of appropriate Federal departments and agencies,
				including the Department of Health and Human Services, Department of Defense,
				the Department of Agriculture, the Department of State, the Department of
				Interior, and the Intelligence Community.
								(2)Content of
				agreementsUnder an agreement entered into under paragraph (1),
				the head of a Federal department or agency shall agree to—
									(A)use the best
				efforts of the department or agency to integrate biosurveillance information
				capabilities through NBIC;
									(B)provide timely,
				evaluated information to assist the NBIC in maintaining biological situational
				awareness for timely and accurate detection and response purposes;
									(C)provide
				connectivity for the biosurveillance data systems of the department or agency
				to the NBIC network under mutually agreed protocols;
									(D)detail, if
				practicable, to the NBIC department or agency personnel with relevant expertise
				in human, animal, plant, food, or environmental disease analysis and
				interpretation;
									(E)retain
				responsibility for the surveillance and intelligence systems of that department
				or agency, if applicable; and
									(F)participate in
				forming the strategy and policy for the operation and information sharing
				practices of the NBIC.
									(e)Notification of
				DirectorThe Secretary shall ensure that the Director is notified
				of homeland security information relating to any significant biological threat
				and receives all classified and unclassified reports related to such a threat
				in a timely manner.
							(f)Administrative
				Authorities
								(1)PrivacyThe Secretary shall—
									(A)designate the NBIC
				as a public health authority;
									(B)ensure that the
				NBIC complies with any applicable requirements of the Health Insurance
				Portability and Accountability Act of 1996; and
									(C)ensure that all
				applicable privacy regulations are strictly adhered to in the operation of the
				NBIC and the sharing of any information related to the NBIC.
									(2)Collection of
				informationThe NBIC, as a
				public health authority with a public health mission, is authorized to collect
				or receive health information, including such information protected under the
				Health Insurance Portability and Accountability Act of 1996, for the purpose of
				preventing or controlling disease, injury, or disability.
								(g)NBIC interagency
				working groupThe Director
				shall—
								(1)establish an interagency working group to
				facilitate interagency cooperation to advise the Director on recommendations to
				enhance the biosurveillance capabilities of the Department; and
								(2)invite officials
				of Federal agencies that conduct biosurveillance programs, including officials
				of the departments and agencies with which the Secretary has entered into an
				agreement under subsection (d), to participate in the working group.
								(h)Annual report
				requiredNot later than
				December 31 of each year, the Secretary shall submit to Congress a report that
				contains each of the following:
								(1)A list of
				departments, agencies, and private or nonprofit entities participating in the
				NBIC and a description of the data that each entity has contributed to the NBIC
				during the preceding fiscal year.
								(2)The schedule for
				obtaining access to any relevant biosurveillance information not received by
				the NBIC as of the date on which the report is submitted.
								(3)A list of Federal,
				State, and local government entities and private sector entities that have
				direct or indirect access to the information that is integrated by the
				NBIC.
								(4)For any year before the NBIC is fully
				implemented or any year in which any major structural or institutional change
				is made to the NBIC, an implementation plan for the NBIC that includes cost,
				schedule, key milestones, and the status of such milestones.
								(i)Relationship to
				other departments and agenciesThe authority of the Secretary under this
				section shall not affect an authority or responsibility of any other Federal
				department or agency with respect to biosurveillance activities under any
				program administered by that department or agency.
							(j)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each fiscal year.
							(k)Biological
				eventFor purposes of this section, the term biological
				event means—
								(1)an act of
				terrorism involving biological agents or toxins of known or unknown origin;
				or
								(2)a naturally
				occurring outbreak of an infectious disease that may be of potential national
				significance.
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the items relating to such title the
			 following:
					
						
							Sec. 316. National Biosurveillance
				Integration
				Center.
						
						.
				(c)Deadline for
			 implementationThe National Biosurveillance Integration Center
			 required under section 316 of the Homeland Security Act of 2002, as added by
			 subsection (a), shall be fully operational by not later than September 30,
			 2008.
				605.Risk analysis
			 process and integrated CBRN risk assessment
				(a)In
			 generalTitle III of the Homeland Security Act of 2002
			 (6 U.S.C. 181 et
			 seq.) is further amended by adding at the end the
			 following:
					
						317.Risk analysis
				process and integrated CBRN risk assessment
							(a)Risk analysis
				processThe Secretary shall
				develop a risk analysis process that utilizes a scientific, quantitative
				methodology to assess and manage risks posed by chemical, biological,
				radiological, and nuclear (CBRN) agents.
							(b)Integrated CBRN
				risk assessmentThe Secretary shall use the process developed
				under subsection (a) to conduct a risk assessment that shall support the
				integration of chemical, biological, radiological, and nuclear agents.
							(c)PurposeThe
				purpose of the risk analysis process developed under subsection (a) and the
				integrated risk assessment conducted under subsection (b) shall be to identify
				high risk agents, determine how best to mitigate those risks, and guide
				resource allocation. Such risk analysis shall—
								(1)facilitate
				satisfaction of the requirements of section 602;
								(2)guide research,
				development, acquisition, and deployment of applicable countermeasures,
				including detection systems;
								(3)identify key
				knowledge gaps or vulnerabilities in the CBRN defense posture of the
				Department;
								(4)enable rebalancing
				and refining of investments within individual classes of threat agents as well
				as across such classes; and
								(5)support end-to-end
				assessments of the overall CBRN defense policy of the Department, taking into
				account the full spectrum of countermeasures available, including prevention,
				preparedness, planning, response and recovery activities, to better steer
				investments to strategies with the greatest potential for mitigating identified
				risks.
								(d)Risk
				Information
								(1)Classes of
				threat agentsIn developing the risk analysis process under
				subsection (a) and conducting the risk assessment under subsection (b), the
				Secretary shall consider risks posed by the following classes of
				threats:
									(A)Chemical threats,
				including—
										(i)toxic industrial
				materials and chemicals;
										(ii)traditional
				chemical warfare agents; and
										(iii)non-traditional
				agents, which are defined as novel chemical threat agents or toxicants
				requiring adapted countermeasures.
										(B)Biological
				threats, including—
										(i)traditional agents
				listed by the Centers of Disease Control and Prevention as Category A, B, and C
				pathogens and toxins;
										(ii)enhanced agents,
				which are defined as traditional agents that have been modified or selected to
				enhance their ability to harm human populations or circumvent current
				countermeasures;
										(iii)emerging agents,
				which are defined as previously unrecognized pathogens that may be naturally
				occurring and present a serious risk to human populations; and
										(iv)advanced or
				engineered agents, which are defined as novel pathogens or other materials of
				biological nature that have been artificially engineered in the laboratory to
				bypass traditional countermeasures or produce a more severe or otherwise
				enhanced spectrum of disease.
										(C)Nuclear and
				radiological threats, including fissile and other radiological material that
				could be incorporated into an improvised nuclear device or a radiological
				dispersal device or released into a wide geographic area by damage to a nuclear
				reactor.
									(D)Threats to the
				agriculture sector and food and water supplies.
									(E)Other threat
				agents the Secretary determines appropriate.
									(2)SourcesThe
				risk analysis process developed under subsection (a) shall be informed by
				findings of the intelligence and law enforcement communities and integrated
				with expert input from the scientific, medical, and public health communities,
				including from relevant components of the Department and other Federal
				agencies.
								(3)Data Quality,
				Specificity, and ConfidenceIn developing the risk analysis
				process under subsection (a), the Secretary shall consider the degree of
				uncertainty and variability in the available scientific information and other
				information about the classes of threat agents under paragraph (1). An external
				review shall be conducted to assess the ability of the risk analysis process
				developed by the Secretary to address areas of large degrees of
				uncertainty.
								(4)New
				informationThe Secretary shall frequently and systematically
				update the risk assessment conducted under subsection (b), as needed, to
				incorporate emerging intelligence information or technological changes in order
				to keep pace with evolving threats and rapid scientific advances.
								(e)MethodologyThe
				risk analysis process developed by the Secretary under subsection (a)
				shall—
								(1)consider, as
				variables—
									(A)threat, or the
				likelihood that a type of attack that might be attempted;
									(B)vulnerability, or
				the likelihood that an attacker would succeed; and
									(C)consequence, or
				the likely impact of an attack;
									(2)evaluate the
				consequence component of risk as it relates to mortality, morbidity, and
				economic effects;
								(3)allow for changes
				in assumptions to evaluate a full range of factors, including technological,
				economic, and social trends, which may alter the future security
				environment;
								(4)contain a
				well-designed sensitivity analysis to address high degrees of uncertainty
				associated with the risk analyses of certain CBRN agents;
								(5)utilize red
				teaming analysis to identify vulnerabilities an adversary may discover and
				exploit in technology, training, and operational procedures and to identify
				open-source information that could be used by those attempting to defeat the
				countermeasures; and
								(6)incorporate an
				interactive interface that makes results and limitations transparent and useful
				to decision makers for identifying appropriate risk management
				activities.
								(f)CoordinationThe
				Secretary shall ensure that all risk analysis activities with respect to
				radiological or nuclear materials shall be conducted in coordination with the
				Domestic Nuclear Detection Office.
							(g)Timeframe;
				reports to Congress
								(1)Initial
				reportBy not later than June 2008, the Secretary shall complete
				the first formal, integrated, CBRN risk assessment required under subsection
				(b) and shall submit to Congress a report summarizing the findings of such
				assessment and identifying improvements that could be made to enhance the
				transparency and usability of the risk analysis process developed under
				subsection (a).
								(2)Updates to
				reportThe Secretary shall submit to Congress updates to the
				findings and report in paragraph (1), when appropriate, but by not later than
				two years after the date on which the initial report is submitted. Such updates
				shall reflect improvements in the risk analysis process developed under
				subsection
				(a).
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the items relating to such title the
			 following:
					
						
							Sec. 317. Risk analysis process and
				integrated CBRN risk
				assessment.
						
						.
				VIIHomeland
			 security cybersecurity improvements
			701.Cybersecurity
			 and Communications
				(a)In
			 generalSubtitle C of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 141 et
			 seq.) is amended by adding at the end the following new
			 section:
					
						226.Office of
				Cybersecurity and communications
							(a)In
				generalThere shall be within the Department of Homeland Security
				an Office of Cybersecurity and Communications, which shall be headed by the
				Assistant Secretary for Cybersecurity and Communications.
							(b)Duty of the
				Assistant SecretaryThe Assistant Secretary shall assist the
				Secretary in carrying out the responsibilities of the Department regarding
				cybersecurity and communications.
							(c)ResponsibilitiesThe
				Assistant Secretary shall be responsible for overseeing preparation,
				situational awareness, response, reconstitution, and mitigation necessary for
				cybersecurity and to protect communications from terrorist attacks, major
				disasters, and other emergencies, including large-scale disruptions, and shall
				conduct the following activities to execute those responsibilities:
								(1)Preparation and
				situational awareness
									(A)Establish and maintain a capability within
				the Department for ongoing activities to identify threats to critical
				information infrastructure to aid in detection of vulnerabilities and warning
				of potential acts of terrorism and other attacks.
									(B)Conduct risk
				assessments on critical information infrastructure with respect to acts of
				terrorism and other large-scale disruptions, identify and prioritize
				vulnerabilities in critical information infrastructure, and coordinate the
				mitigation of such vulnerabilities.
									(C)Develop a plan for
				the continuation of critical information operations in the event of a cyber
				attack or other large-scale disruption of the information infrastructure of the
				United States.
									(D)Oversee an
				emergency communications system in the event of an act of terrorism or other
				large-scale disruption of the information infrastructure of the United
				States.
									(2)Response and
				reconstitution
									(A)Define what
				qualifies as a cyber incident of national significance for purposes of the
				National Response Plan.
									(B)Ensure that the
				Department’s priorities, procedures, and resources are in place to reconstitute
				critical information infrastructures in the event of an act of terrorism or
				other large-scale disruption.
									(3)Mitigation
									(A)Develop a national
				cybersecurity awareness, training, and education program that promotes
				cybersecurity awareness within the Federal Government and throughout the
				Nation.
									(B)Consult and
				coordinate with the Under Secretary for Science and Technology on cybersecurity
				research and development to strengthen critical information infrastructure
				against acts of terrorism and other large-scale disruptions.
									(d)DefinitionIn this section the term critical
				information infrastructure means systems and assets, whether physical or
				virtual, used in processing, transferring, and storing information so vital to
				the United States that the incapacity or destruction of such systems and assets
				would have a debilitating impact on security, national economic security,
				national public health or safety, or any combination of those
				matters.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting at the end of the items relating to subtitle C of title II
			 the following:
					
						
							Sec. 226. Office of Cybersecurity and
				Communications.
						
						.
				702.Cybersecurity
			 research and development
				(a)In
			 GeneralThe Under Secretary for Science and Technology shall
			 support research, development, testing, evaluation, and transition of
			 cybersecurity technology, including fundamental, long-term research to improve
			 the ability of the United States to prevent, protect against, detect, respond
			 to, and recover from acts of terrorism and cyber attacks, with emphasis on
			 research and development relevant to large-scale, high-impact attacks.
				(b)ActivitiesThe
			 research and development supported under subsection (a) shall include work
			 to—
					(1)advance the
			 development and accelerate the deployment of more secure versions of
			 fundamental Internet protocols and architectures, including for the domain name
			 system and routing protocols;
					(2)improve and create
			 technologies for detecting attacks or intrusions, including monitoring
			 technologies;
					(3)improve and create
			 mitigation and recovery methodologies, including techniques for containment of
			 attacks and development of resilient networks and systems that degrade
			 gracefully;
					(4)develop and
			 support infrastructure and tools to support cybersecurity research and
			 development efforts, including modeling, testbeds, and data sets for assessment
			 of new cybersecurity technologies;
					(5)assist the
			 development and support of technologies to reduce vulnerabilities in process
			 control systems (PCS); and
					(6)test, evaluate,
			 and facilitate the transfer of technologies associated with the engineering of
			 less vulnerable software and securing the IT software development
			 lifecycle.
					(c)CoordinationIn
			 carrying out this section, the Under Secretary for Science and Technology shall
			 coordinate activities with—
					(1)the Assistant
			 Secretary for Cybersecurity and Communications; and
					(2)other Federal
			 agencies, including the National Science Foundation, the Defense Advanced
			 Research Projects Agency, the Information Assurance Directorate of the National
			 Security Agency, the National Institute of Standards and Technology, the
			 Department of Commerce, and other appropriate working groups established by the
			 President to identify unmet needs and cooperatively support activities, as
			 appropriate.
					(d)Authorization of
			 appropriationsOf the amount authorized by section 101, there is
			 authorized to be appropriated for the Department of Homeland Security for
			 fiscal year 2008, $50,000,000, for the cybersecurity research and development
			 activities of the Directorate for Science and Technology to prevent, detect,
			 and respond to acts of terrorism and other large-scale disruptions to
			 information infrastructure.
				703.CollaborationIn carrying out this title, the Assistant
			 Secretary of Homeland Security for Cybersecurity and Communications shall
			 collaborate with any Federal entity that, under law, has authority over the
			 activities set forth in this title.
			VIIIScience and
			 Technology Improvements
			801.Report to Congress
			 on strategic planNot later
			 than 120 days after the date of enactment of this Act, the Under Secretary for
			 Science and Technology shall transmit to Congress the strategic plan described
			 in section 302(2) of the Homeland Security Act of 2002 (6 U.S.C. 182(2)). In
			 addition to the requirements described in that section 302(2), the strategic
			 plan transmitted under this section shall include—
				(1)a
			 strategy to enhance the Directorate for Science and Technology workforce,
			 including education and training programs, improving morale, minimizing
			 turnover, strengthening workforce recruitment, and securing institutional
			 knowledge;
				(2)the Department
			 policy describing the procedures by which the Directorate for Science and
			 Technology hires and administers assignments to individuals assigned to the
			 Department as detailees under an arrangement described in subchapter VI of
			 chapter
			 33 of title 5, United States Code;
				(3)the Department
			 policy governing the responsibilities of the Under Secretary for Science and
			 Technology, the Under Secretary for Policy, and the Under Secretary for
			 Management, and the operational components of the Department regarding
			 research, development, testing, evaluation, and procurement of homeland
			 security technologies;
				(4)a description of the methodology by which
			 research, development, testing, and evaluation is prioritized and funded by the
			 Directorate for Science and Technology;
				(5)a description of the performance
			 measurements to be used or a plan to develop performance measurements that can
			 be used to annually evaluate the Directorate for Science and Technology’s
			 activities, mission performance, and stewardship of resources;
				(6)a plan for domestic and international
			 coordination of all related programs and activities within the Department and
			 throughout Federal agencies, State, local, and tribal governments, the
			 emergency responder community, industry, and academia;
				(7)a
			 plan for leveraging the expertise of the National Laboratories, the process for
			 allocating funding to the National Laboratories, and a plan for fulfilling
			 existing National Laboratory infrastructure commitments to maintain current
			 capabilities and meet mission needs; and
				(8)a
			 strategy for the Homeland Security Advanced Research Projects Agency that
			 includes—
					(A)a mission
			 statement;
					(B)a description of
			 the Department’s high risk and high payoff research, development, test, and
			 evaluation strategy; and
					(C)internal policies
			 designed to encourage innovative solutions.
					802.Centers of
			 Excellence Program
				(a)Authorization of
			 appropriationsOf the amount
			 authorized by section 101, there is authorized to be appropriated to the
			 Secretary of Homeland Security for carrying out the Centers of Excellence
			 Program $31,000,000 for fiscal year 2008 such that each center that received
			 funding in fiscal year 2007 shall receive, at a minimum, the same amount it
			 received in fiscal year 2007.
				(b)Minority Serving
			 Institutions ProgramOf the
			 amount authorized by section 101, there is authorized to be appropriated to the
			 Secretary of Homeland Security for carrying out the Minority Serving
			 Institutions Program $8,000,000 for fiscal year 2008.
				(c)Centers of
			 excellence program participation
					(1)RequirementIf, by the date of the enactment of this
			 Act, the Secretary of Homeland Security has not selected a Minority Serving
			 Institution to participate as a Center of Excellence under the Department of
			 Homeland Security Centers of Excellence Program, at least one of the next four
			 Centers of Excellence selected after the date of enactment of this Act shall be
			 an otherwise eligible applicant that is a Minority Serving Institution.
					(2)Minority Serving
			 Institution definedIn this subsection the term Minority
			 Serving Institution means—
						(A)an historically
			 black college or university that receives assistance under part B of title III
			 of the Higher Education Act of 1965 (20 U.S.C. 106 et seq.);
						(B)an
			 Hispanic-serving institution (as that term is defined in section 502 of the
			 Higher Education Act of 1965 (20 U.S.C. 1101a); or
						(C)a tribally
			 controlled college or university (as that term is defined in section 2 of the
			 Tribally Controlled College or University Assistance Act of 1978
			 (25 U.S.C.
			 1801)).
						803.National
			 research council study of university programs
				(a)StudyNot
			 later than 3 months after the date of enactment of this Act, the Under
			 Secretary for Science and Technology of the Department of Homeland Security
			 shall seek to enter into an agreement with the National Research Council of the
			 National Academy of Sciences to conduct a study to assess the University
			 Programs of the Department, with an emphasis on the Centers of Excellence
			 Program and the future plans for these programs, and make recommendations for
			 appropriate improvements.
				(b)SubjectsThe
			 study shall include—
					(1)a
			 review of key areas of study needed to support the homeland security mission,
			 and criteria that should be utilized to determine those key areas for which the
			 Department should maintain or establish Centers of Excellence;
					(2)a
			 review of selection criteria and weighting of such criteria for Centers of
			 Excellence;
					(3)an examination of
			 the optimal role of Centers of Excellence in supporting the mission of the
			 Directorate of Science and Technology and the most advantageous relationship
			 between the Centers of Excellence and the Directorate and the Department
			 components the Directorate serves;
					(4)an examination of
			 the length of time the Centers of Excellence should be awarded funding and the
			 frequency of the review cycle in order to maintain such funding, particularly
			 given their focus on basic, long term research;
					(5)identification of
			 the most appropriate review criteria and metrics to measure demonstrable
			 progress, and mechanisms for delivering and disseminating the research results
			 of established Centers of Excellence within the Department, and to other
			 Federal, State, and local agencies;
					(6)an examination of
			 the means by which academic institutions that are not designated or associated
			 with Centers of Excellence can optimally contribute to the research mission of
			 the Directorate;
					(7)an assessment of
			 the interrelationship between the different University Programs; and
					(8)a
			 review of any other essential elements of the University Programs to be
			 determined in the conduct of the study.
					(c)ReportThe
			 Under Secretary for Science and Technology shall transmit a report containing
			 the results of the study and recommendations required by subsection (a) and the
			 Under Secretary’s response to the recommendations, to the appropriate
			 Congressional committees not later than 24 months after the date of enactment
			 of this Act.
				(d)Authorization of
			 AppropriationsOf the amount authorized in section 101, there is
			 authorized to be appropriated to carry out this section $500,000.
				804.Streamlining of
			 SAFETY Act and antiterrorism technology procurement processes
				(a)PersonnelThe
			 Secretary of Homeland Security shall ensure that, in addition to any personnel
			 engaged in technical evaluations that may be appropriate, a sufficient number
			 of full-time equivalent personnel, who are properly trained and qualified to
			 apply legal, economic, and risk analyses, are involved in the review and
			 prioritization of antiterrorism technologies for the purpose of determining
			 whether such technologies may be designated by the Secretary as qualified
			 antiterrorism technologies under section 862(b) of the SAFETY Act
			 (6 U.S.C.
			 441(b)) or certified by the Secretary under section 863(d) of
			 such Act (6 U.S.C.
			 442(d)).
				(b)Coordination
			 Within Department of Homeland SecurityThe Secretary of Homeland
			 Security shall—
					(1)establish a formal
			 coordination process that includes the official of the Department of Homeland
			 Security with primary responsibility for the implementation of the SAFETY Act,
			 the Chief Procurement Officer of the Department, the Under Secretary for
			 Science and Technology, the Under Secretary for Policy, and the Department of
			 Homeland Security General Counsel to ensure the application of the litigation
			 and risk management provisions of the SAFETY Act to antiterrorism technologies
			 procured by the Department; and
					(2)promote awareness
			 and utilization of the litigation and risk management provisions of the SAFETY
			 Act in the procurement of antiterrorism technologies.
					(c)Issuance of
			 Departmental DirectiveThe Secretary of Homeland Security shall,
			 in accordance with the final rule implementing the SAFETY Act, issue a
			 Departmental management directive providing for coordination between Department
			 procurement officials and any other Department official responsible for
			 implementing the SAFETY Act in advance of any Department procurement of an
			 antiterrorism technology, as required under subsection (b).
				805.Promoting
			 antiterrorism through International Cooperation Act
				(a)In
			 GeneralTitle III of the Homeland Security Act of 2002
			 (6 U.S.C. 181 et
			 seq.) is further amended by adding at the end the
			 following:
					
						319.Promoting
				antiterrorism through international cooperation program
							(a)DefinitionsIn
				this section:
								(1)DirectorThe
				term Director means the Director selected under subsection
				(b)(2).
								(2)International
				cooperative activityThe term international cooperative
				activity includes—
									(A)coordinated
				research projects, joint research projects, or joint ventures;
									(B)joint studies or
				technical demonstrations;
									(C)coordinated field
				exercises, scientific seminars, conferences, symposia, and workshops;
									(D)training of
				scientists and engineers;
									(E)visits and
				exchanges of scientists, engineers, or other appropriate personnel;
									(F)exchanges or
				sharing of scientific and technological information; and
									(G)joint use of
				laboratory facilities and equipment.
									(b)Science and
				Technology Homeland Security International Cooperative Programs Office
								(1)EstablishmentThe
				Under Secretary shall establish the Science and Technology Homeland Security
				International Cooperative Programs Office.
								(2)DirectorThe
				Office shall be headed by a Director, who—
									(A)shall be selected
				by and shall report to the Under Secretary; and
									(B)may be an officer
				of the Department serving in another position.
									(3)Responsibilities
									(A)Development of
				mechanismsThe Director shall be responsible for developing, in
				consultation with the Department of State, understandings or agreements that
				allow and support international cooperative activity in support of homeland
				security research, development, and comparative testing.
									(B)PrioritiesThe
				Director shall be responsible for developing, in coordination with the
				Directorate of Science and Technology, the other components of the Department
				of Homeland Security, and other Federal agencies, strategic priorities for
				international cooperative activity in support of homeland security research,
				development, and comparative testing.
									(C)ActivitiesThe
				Director shall facilitate the planning, development, and implementation of
				international cooperative activity to address the strategic priorities
				developed under subparagraph (B) through mechanisms the Under Secretary
				considers appropriate, including grants, cooperative agreements, or contracts
				to or with foreign public or private entities, governmental organizations,
				businesses, federally funded research and development centers, and
				universities.
									(D)Identification of
				partnersThe Director shall facilitate the matching of United
				States entities engaged in homeland security research with non-United States
				entities engaged in homeland security research so that they may partner in
				homeland security research activities.
									(4)CoordinationThe
				Director shall ensure that the activities under this subsection are coordinated
				with those of other relevant research agencies, and may run projects jointly
				with other agencies.
								(5)Conferences and
				workshopsThe Director may hold international homeland security
				technology workshops and conferences to improve contact among the international
				community of technology developers and to help establish direction for future
				technology goals.
								(c)International
				Cooperative Activities
								(1)AuthorizationThe
				Under Secretary is authorized to carry out international cooperative activities
				to support the responsibilities specified under section 302.
								(2)Mechanisms and
				equitabilityIn carrying out this section, the Under Secretary
				may award grants to and enter into cooperative agreements or contracts with
				United States governmental organizations, businesses (including small
				businesses and small and disadvantaged businesses), federally funded research
				and development centers, institutions of higher education, and foreign public
				or private entities. The Under Secretary shall ensure that funding and
				resources expended in international cooperative activities will be equitably
				matched by the foreign partner organization through direct funding or funding
				of complementary activities, or through provision of staff, facilities,
				materials, or equipment.
								(3)Loans of
				equipmentThe Under Secretary may make or accept loans of
				equipment for research and development and comparative testing purposes.
								(4)CooperationThe
				Under Secretary is authorized to conduct international cooperative activities
				jointly with other agencies.
								(5)Foreign
				partnersPartners may include Israel, the United Kingdom, Canada,
				Australia, Singapore, and other allies in the global war on terrorism, as
				appropriate.
								(6)Exotic
				diseasesAs part of the international cooperative activities
				authorized in this section, the Under Secretary, in coordination with the Chief
				Medical Officer, may facilitate the development of information sharing and
				other types of cooperative mechanisms with foreign countries, including nations
				in Africa, to strengthen American preparedness against threats to the Nation’s
				agricultural and public health sectors from exotic diseases.
								(d)Budget
				AllocationThere is authorized to be appropriated to the
				Secretary, to be derived from amounts otherwise authorized for the Directorate
				of Science and Technology, $25,000,000 for each of the fiscal years 2008
				through 2011 for activities under this section.
							(e)Foreign
				ReimbursementsWhenever the
				Science and Technology Homeland Security International Cooperative Programs
				Office participates in an international cooperative activity with a foreign
				country on a cost-sharing basis, any reimbursements or contributions received
				from that foreign country to meet its share of the project may, subject to the
				availability of appropriations for such purpose, be credited to appropriate
				current appropriations accounts of the Directorate of Science and
				Technology.
							(f)Report to
				Congress on International Cooperative Activities
								(1)Initial
				reportNot later than 180 days after the date of enactment of
				this section, the Under Secretary, acting through the Director, shall transmit
				to the Congress a report containing—
									(A)a brief description
				of each partnership formed under subsection (b)(4), including the participants,
				goals, and amount and sources of funding; and
									(B)a list of
				international cooperative activities underway, including the participants,
				goals, expected duration, and amount and sources of funding, including
				resources provided to support the activities in lieu of direct funding.
									(2)UpdatesAt
				the end of the fiscal year that occurs 5 years after the transmittal of the
				report under subsection (a), and every 5 years thereafter, the Under Secretary,
				acting through the Director, shall transmit to the Congress an update of the
				report required under subsection
				(a).
								.
				(b)Clerical
			 AmendmentThe table of contents for the Homeland Security Act of
			 2002 is further amended by adding at the end of the items relating to such
			 title the following new item:
					
						
							Sec. 319. Promoting antiterrorism through
				international cooperation
				program.
						
						.
				806.Availability of
			 testing facilities and equipment
				(a)AuthorityThe
			 Under Secretary for Science and Technology or his designee may make available
			 to any person or entity, for an appropriate fee, the services of any Department
			 of Homeland Security owned and operated center, or other testing facility for
			 the testing of materials, equipment, models, computer software, and other items
			 designed to advance the homeland security mission.
				(b)Interference
			 with federal programsThe Under Secretary for Science and
			 Technology shall ensure that the testing of materiel and other items not owned
			 by the Government shall not cause government personnel or other government
			 resources to be diverted from scheduled tests of Government materiel or
			 otherwise interfere with Government mission requirements.
				(c)Confidentiality
			 of test resultsThe results of tests performed with services made
			 available under subsection (a) and any associated data provided by the person
			 or entity for the conduct of such tests are trade secrets or commercial or
			 financial information that is privileged or confidential within the meaning of
			 section
			 552b(4) of title 5, United States Code, and may not be
			 disclosed outside the Federal Government without the consent of the person or
			 entity for whom the tests are performed.
				(d)FeesThe
			 fees for exercising the authorities under subsection (a) may not exceed the
			 amount necessary to recoup the direct and indirect costs involved, such as
			 direct costs of utilities, contractor support, and salaries of personnel that
			 are incurred by the United States to provide for the testing.
				(e)Use of
			 feesThe fees for exercising the authorities under subsection (a)
			 shall be credited to the appropriations or other funds of the Directorate of
			 Science and Technology.
				(f)Operational
			 planNot later than 90 days after the date of the enactment of
			 this Act, the Under Secretary for Science and Technology shall submit to
			 Congress a report detailing a plan for operating a program that would allow any
			 person or entity, for an appropriate feel, to use any center or testing
			 facility owned and operated by the Department of Homeland Security for testing
			 of materials, equipment, models, computer software, and other items designed to
			 advance the homeland security mission. The plan shall include—
					(1)a
			 list of the facilities and equipment that could be made available to such
			 persons or entities;
					(2)a
			 five-year budget plan, including the costs for facility construction, staff
			 training, contract and legal fees, equipment maintenance and operation, and any
			 incidental costs associated with the program;
					(3)A
			 five-year estimate of the number of users and fees to be collected;
					(4)a
			 list of criteria for selecting private-sector users from a pool of applicants,
			 including any special requirements for foreign applicants; and
					(5)an assessment of
			 the effect the program would have on the ability of a center or testing
			 facility to meet its obligations under other Federal programs.
					(g)Report to
			 congressThe Under Secretary for Science and Technology shall
			 submit to Congress an annual report containing a list of the centers and
			 testing facilities that have collected fees under this section, the amount of
			 fees collected, a brief description of each partnership formed under this
			 section, and the purpose for which the testing was conducted.
				(h)GAONot
			 later than two years after the date of the enactment of this Act, the
			 Comptroller General shall submit to Congress an assessment of the
			 implementation of this section.
				IXBorder Security
			 Improvements
			901.US–VISIT
				(a)In
			 generalNot later than 7 days after the date of the enactment of
			 this Act, the Secretary of Homeland Security shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate, the comprehensive strategy
			 required by section 7208 of the Intelligence Reform and Terrorism Prevention
			 Act of 2004 for the biometric entry and exit data system (commonly referred to
			 as the United States Visitor and Immigrant Status Indicator Technology program
			 or US–VISIT) established under the section and other laws described in
			 subsection (b) of such section. The comprehensive strategy shall include an
			 action plan for full implementation of the biometric exit component of
			 US–VISIT, as required under subsection (d) of section 7208 of such Act.
				(b)ContentsThe
			 comprehensive strategy and action plan referred to in subsection (a) shall, at
			 a minimum, include the following:
					(1)An
			 explanation of how US–VISIT will allow law enforcement officials to identify
			 individuals who overstay their visas.
					(2)A
			 description of biometric pilot projects, including the schedule for testing,
			 locations, cost estimates, resources needed, and performance measures.
					(3)An implementation
			 schedule for deploying future biometric exit capabilities at all air, land, and
			 sea ports of entry.
					(4)The actions the
			 Secretary plans to take to accelerate the full implementation of the biometric
			 exit component of US–VISIT at all air, land, and sea ports of entry.
					(c)Airport and
			 seaport exit implementationNot later than December 31, 2008, the
			 Secretary of Homeland Security shall complete the exit portion of the biometric
			 entry and exit data system referred to in subsection (a) for aliens arriving in
			 or departing from the United States at an airport or seaport.
				(d)Prohibition on
			 transferThe Secretary of Homeland Security shall not transfer to
			 the National Protection and Programs Directorate of the Department of Homeland
			 Security the office of the Department that carries out the biometric entry and
			 exit data system referred to in subsection (a) until the Secretary submits to
			 the committees specified in such subsection the action plan referred to in such
			 subsection for full implementation of the biometric exit component of US-VISIT
			 at all ports of entry.
				902.Shadow Wolves
			 programOf the amount
			 authorized by section 101, there is authorized to be appropriated $4,100,000
			 for fiscal year 2008 for the Shadow Wolves program.
			903.Cost-effective
			 training for border patrol agents
				(a)In
			 generalThe Secretary of Homeland Security shall take such steps
			 as may be necessary to control the costs of hiring, training, and deploying new
			 Border Patrol agents, including—
					(1)permitting
			 individuals who are in training to become Border Patrol agents to waive certain
			 course requirements of such training if such individuals have earlier satisfied
			 such requirements in a similar or comparable manner as determined by the
			 Secretary; and
					(2)directing the Office of Inspector General
			 to conduct a review of the costs and feasibility of training new Border Patrol
			 agents at Federal training centers, including the Federal Law Enforcement
			 Training Center facility in Charleston, South Carolina, and the HAMMER facility
			 in Hanford, Washington, and at training facilities operated by State and local
			 law enforcement academies, non-profit entities, and private entities, including
			 institutions in the southwest border region, as well as the use of all of the
			 above to conduct portions of such training.
					(b)Limitation on
			 per-agent cost of training
					(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 take such steps as may be necessary to ensure that the fiscal year 2008
			 per-agent cost of hiring, training, and deploying each new Border Patrol agent
			 does not exceed $150,000.
					(2)Exception and
			 certificationIf the Secretary determines that the per-agent cost
			 referred to in paragraph (1) exceeds $150,000, the Secretary shall promptly
			 submit to the Committee on Homeland Security of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 certification explaining why such per-agent cost exceeds such amount.
					904.Report on
			 implementation of the student and exchange visitor programNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General shall submit to the
			 appropriate congressional committees a report to update the Government
			 Accountability Office report of June 18, 2004, GAO–04–690, on the Student and
			 Exchange Visitor Program (referred to in this section as SEVP)
			 and specifically the Student and Exchange Visitor Information System (referred
			 to in this section as SEVIS). The report shall include the
			 following information:
				(1)The rate of
			 compliance with the current SEVIS requirements by program sponsors and
			 educational institutions, including non-academic institutions authorized to
			 admit students under SEVIS.
				(2)Whether there are
			 differences in compliance rates among different types and sizes of institutions
			 participating in SEVIS.
				(3)Whether SEVIS
			 adequately ensures that each covered foreign student or exchange visitor in
			 nonimmigrant status is, in fact, actively participating in the program for
			 which admission to the United States was granted.
				(4)Whether SEVIS
			 includes data fields to ensure that each covered foreign student or exchange
			 visitor in nonimmigrant status is meeting minimum academic or program standards
			 and that major courses of study are recorded, especially those that may be of
			 national security concern.
				(5)Whether the
			 Secretary of Homeland Security provides adequate access, training, and
			 technical support to authorized users from the sponsoring programs and
			 educational institutions in which covered foreign students and exchange
			 visitors in a nonimmigrant status are enrolled.
				(6)Whether each
			 sponsoring program or educational institution participating in SEVP has
			 designated enough authorized users to comply with SEVIS requirements.
				(7)Whether authorized
			 users at program sponsors or educational institutions are adequately vetted and
			 trained.
				(8)Whether the fees
			 collected are adequate to support SEVIS.
				(9)Whether there any
			 new authorities, capabilities, or resources needed for SEVP and SEVIS to fully
			 perform.
				905.Assessment of
			 resources necessary to reduce crossing times at land ports of
			 entryThe Secretary of
			 Homeland Security shall, not later than 180 days after the date of the
			 enactment of this Act, conduct an assessment, and submit a report to the
			 Congress, on the personnel, infrastructure, and technology required to reduce
			 border crossing wait times for pedestrian, commercial, and non-commercial
			 vehicular traffic at land ports of entry into the United States to wait times
			 less than prior to September 11, 2001, while ensuring appropriate security
			 checks continue to be conducted.
			906.Report by
			 Government Accountability Office regarding policies and procedures of the
			 Border Patrol
				(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report regarding the policies and
			 procedures of the Border Patrol pertaining to the use of lethal and non-lethal
			 force and the pursuit of fleeing vehicles, including data on the number of
			 incidents in which lethal or non-lethal force was used and any penalties that
			 were imposed on Border Patrol agents as a result of such use.
				(b)Consultation
					(1)RequirementIn
			 complying with this section, the Comptroller General shall consult with Customs
			 and Border Protection and with representatives of the following:
						(A)State and local law
			 enforcement agencies located along the northern and southern international
			 borders of the United States.
						(B)The National
			 Border Patrol Council.
						(C)The National
			 Association of Former Border Patrol Officers.
						(D)Human rights
			 groups with experience regarding aliens who cross the international land
			 borders of the United States.
						(E)Any other group
			 that the Comptroller General determines would be appropriate.
						(2)Inclusion of
			 opinionsThe Comptroller General shall attach written opinions
			 provided by groups referenced to in paragraph (1) as appendices to the
			 report.
					907.Report on
			 Integrated Border Enforcement Team initiativeNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall submit a report
			 to the Congress on the status of the Integrated Border Enforcement Team (IBET)
			 initiative. The report should include an analysis of current resources
			 allocated to IBETs, an evaluation of progress made since the inception of the
			 program, and recommendations as to the level of resources that would be
			 required to improve the program’s effectiveness in the future.
			908.Stolen and Lost
			 Travel Document database
				(a)In
			 generalThe Secretary of
			 Homeland Security, acting through the Commissioner of United States Customs and
			 Border Protection, shall, as expeditiously as possible, implement at primary
			 inspection points at United States ports of entry the Stolen and Lost Travel
			 Document database managed by Interpol.
				(b)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to the appropriate congressional committees (as defined in section
			 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a report on the
			 implementation required under subsection (a).
				XInformation sharing
			 improvements 
			1001.State and local
			 fusion center program
				(a)In
			 generalSubtitle I of title
			 VIII of the Homeland Security Act of 2002 (6 U.S.C. 481 et seq.) is amended by
			 striking sections 895 through 899 and inserting the following:
					
						895.State and local
				fusion center program
							(a)EstablishmentThe Secretary shall establish within the
				Department a State and Local Fusion Center Program. The program shall be
				overseen by the component charged with overseeing information sharing of
				homeland security information with State, local and tribal law enforcement. The
				purpose of the State and Local Fusion Center Program is to facilitate
				information sharing between the Department and State, local, and tribal law
				enforcement for homeland security and other purposes.
							(b)Authorization of
				AppropriationsThere is authorized to be appropriated to the
				Secretary such sums as are necessary for the Secretary to carry out the purpose
				of the State and Local Fusion Center Program, including for—
								(1)deploying
				Department personnel with intelligence and operational skills to State and
				local fusion centers participating in the Program;
								(2)hiring and
				maintaining individuals with substantial law enforcement experience who have
				retired from public service and deploying such individuals to State and local
				fusion centers participating in the Program (with the consent of such centers);
				and
								(3)maintaining an
				adequate number of staff at the headquarters of the Department to sustain and
				manage the portion of the Program carried out at the headquarters and to
				otherwise fill positions vacated by Department staff deployed to State and
				local fusion centers participating in the
				Program.
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by striking the items relating to sections 895 through 899 and
			 inserting the following:
					
						
							Sec. 895. State and Local Fusion Center
				Program.
						
						.
				(c)Prior amendments
			 not affectedThis section shall not be construed to affect the
			 application of sections 895 through 899 of the Homeland Security Act of 2002
			 (including provisions enacted by the amendments made by those sections), as in
			 effect before the effective date of this section.
				1002.Fusion Center
			 Privacy and Civil Liberties Training Program
				(a)In
			 generalSubtitle A of title
			 II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by
			 adding at the end the following new section:
					
						203.Fusion center
				privacy and civil liberties training program
							(a)EstablishmentThe
				Secretary, through the Assistant Secretary for Information Analysis, the
				Privacy Officer, and the Officer for Civil Rights and Civil Liberties, shall
				establish a program within the Office of Civil Rights and Civil Liberties to
				provide privacy, civil liberties, and civil rights protection training for
				appropriate Department employees and State, local, tribal employees serving in
				State and local fusion centers participating in the State and Local Fusion
				Center Program.
							(b)Mandatory
				training
								(1)Department
				employeesThe Secretary shall require each employee of the
				Department who is embedded at a State or local fusion center and has access to
				United States citizens and legal permanent residents personally identifiable
				information to successfully complete training under the program established
				under subsection (a).
								(2)Fusion center
				representativesAs a condition of receiving a grant from the
				Department, a fusion center shall require each State, local, tribal, or private
				sector representative of the fusion center to successfully complete training
				under the program established under subsection (a) not later than six months
				after the date on which the State or local fusion center at which the employee
				is embedded receives a grant from the Department.
								(c)Contents of
				trainingTraining provided
				under the program established under subsection (a) shall include training in
				Federal law in each of the following:
								(1)Privacy, civil
				liberties, and civil rights policies, procedures, and protocols that can
				provide or control access to information at a State or local fusion
				center.
								(2)Privacy awareness training based on
				section
				552a of title 5, United States Code, popularly known as the
				Privacy Act of 1974.
								(3)The handling of
				personally identifiable information in a responsible and appropriate
				manner.
								(4)Appropriate
				procedures for the destruction of information that is no longer needed.
								(5)The consequences
				of failing to provide adequate privacy and civil liberties protections.
								(6)Compliance with
				Federal regulations setting standards for multijurisdictional criminal
				intelligence systems, including 28 CFR 23 (as in effect on the date of the
				enactment of this section).
								(7)The use of
				immutable auditing mechanisms designed to track access to information at a
				State or local fusion center.
								(d)Certification of
				trainingThe Secretary, acting through the head of the Office of
				Civil Rights and Civil Liberties, shall issue a certificate to each person who
				completes the training under this section and performs successfully in a
				written examination administered by the Office of Civil Rights and Civil
				Liberties. A copy of each such certificate issued to an individual working at a
				participating fusion center shall be kept on file at that fusion center.
							(e)Authorization of
				appropriationsOf the amounts
				authorized by section 101, there are authorized to be appropriate to carry out
				this section—
								(1)$3,000,000 for each
				of fiscal years 2008 through 2013; and
								(2)such sums as may
				be necessary for each subsequent fiscal
				year.
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such subtitle the
			 following:
					
						
							Sec. 203. Fusion center privacy and civil
				liberties training
				program.
						
						.
				1003.Authority to
			 appoint and maintain a cadre of Federal annuitants for the Office of
			 Information Analysis
				(a)DefinitionsFor
			 purposes of this section—
					(1)the term
			 IA means the Office of Information Analysis;
					(2)the term
			 annuitant means an annuitant under a Government retirement
			 system;
					(3)the term
			 Government retirement system has the meaning given such term by
			 section 501(a); and
					(4)the term
			 employee has the meaning given such term by
			 section
			 2105 of title 5, United States Code.
					(b)Appointment
			 authorityThe Secretary
			 (acting through the Assistant Secretary for Information Analysis) may, for the
			 purpose of accelerating the ability of the IA to perform its statutory duties
			 under the Homeland Security Act of 2002, appoint annuitants to positions in the
			 IA in accordance with succeeding provisions of this section, except that no
			 authority under this subsection shall be available unless the Secretary
			 provides to Congress a certification that—
					(1)the Secretary has
			 submitted a request under section
			 8344(i) or
			 8468(f) of title 5, United States
			 Code, on or after the date of the enactment of this Act, with respect to
			 positions in the IA;
					(2)the request
			 described in paragraph (1) was properly filed; and
					(3)the Office of Personnel Management has not
			 responded to the request described in paragraph (1), by either approving,
			 denying, or seeking more information regarding such request, within 90 days
			 after the date on which such request was filed.
					(c)Noncompetitive
			 procedures; exemption from offsetAn appointment made under
			 subsection (b) shall not be subject to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and any annuitant
			 serving pursuant to such an appointment shall be exempt from sections 8344 and
			 8468 of such title 5 (relating to annuities and pay on reemployment) and any
			 other similar provision of law under a Government retirement system.
				(d)LimitationsNo
			 appointment under subsection (b) may be made if such appointment would result
			 in the displacement of any employee or would cause the total number of
			 positions filled by annuitants appointed under such subsection to exceed 100 as
			 of any time (determined on a full-time equivalent basis).
				(e)Rule of
			 constructionAn annuitant as to whom an exemption under
			 subsection (c) is in effect shall not be considered an employee for purposes of
			 any Government retirement system.
				(f)Termination of
			 authorityEffective 2 years after the date of the enactment of
			 this Act—
					(1)all authority to
			 make appointments under subsection (b) shall cease to be available; and
					(2)all exemptions
			 under subsection (c) shall cease to be effective.
					XIMiscellaneous
			 Provisions
			1101.Rural homeland
			 security training initiative
				(a)EstablishmentThe
			 Secretary of Homeland Security shall establish a program to be administered by
			 the Director of the Federal Law Enforcement Training Center of the Department
			 of Homeland Security to expand homeland security training to units of local and
			 tribal governments located in rural areas. The Secretary shall take the
			 following actions:
					(1)Evaluation of
			 needs of rural areasThe Secretary shall evaluate the needs of
			 such areas.
					(2)Development of
			 training programsThe Secretary shall develop expert training
			 programs designed to respond to the needs of such areas, including, but not
			 limited to, those pertaining to rural homeland security responses including
			 protections for privacy, and civil rights and civil liberties.
					(3)Provision of
			 training programsThe Secretary shall provide to such areas the
			 training programs developed under paragraph (2).
					(4)Outreach
			 effortsThe Secretary shall conduct outreach efforts to ensure
			 that such areas are aware of the training programs developed under paragraph
			 (2) so that such programs are made available to units of local government and
			 tribal governments located in rural areas.
					(b)No duplication
			 or displacement of current programsAny training program
			 developed under paragraph (2) of subsection (a) and any training provided by
			 the program pursuant to such subsection shall be developed or provided,
			 respectively, in a manner so as to not duplicate or displace any program in
			 existence on the date of the enactment of this section.
				(c)Prioritized
			 locations for rural homeland security trainingIn designating
			 sites for the provision of training under this section, the Secretary shall, to
			 the maximum extent possible and as appropriate, give priority to facilities of
			 the Department of Homeland Security in existence as of the date of the
			 enactment of this Act and to closed military installations, and to the extent
			 possible, shall conduct training onsite, at facilities operated by
			 participants.
				(d)Rural
			 definedIn this section, the term rural means an
			 area that is not located in a metropolitan statistical area, as defined by the
			 Office of Management and Budget.
				1102.Critical
			 infrastructure studyThe
			 Secretary of Homeland Security shall work with the Center for Risk and Economic
			 Analysis of Terrorism Events (CREATE), led by the University of Southern
			 California, to evaluate the feasibility and practicality of creating further
			 incentives for private sector stakeholders to share protected critical
			 infrastructure information with the Department for homeland security and other
			 purposes.
			1103.Terrorist
			 watch list at high-risk critical infrastructureFrom amounts authorized under section 101,
			 there may be appropriated such sums as are necessary for the Secretary of
			 Homeland Security to require each owner or operator of a Tier I or Tier II
			 critical infrastructure site as selected for the Buffer Zone Protection
			 Program, to conduct checks of their employees against available terrorist watch
			 lists.
			1104.Authorized use
			 of surplus military vehiclesThe Secretary of Homeland Security shall
			 include United States military surplus vehicles having demonstrated utility for
			 responding to terrorist attacks, major disasters, and other emergencies on the
			 Authorized Equipment List in order to allow State, local, and tribal agencies
			 to purchase, modify, upgrade, and maintain such vehicles using homeland
			 security assistance administered by the Department of Homeland Security.
			1105.Computer
			 capabilities to support real-time incident managementFrom amounts authorized under section 101,
			 there are authorized such sums as may be necessary for the Secretary of
			 Homeland Security to encourage the development and use of software- or
			 Internet-based computer capabilities to support real-time incident management
			 by Federal, State, local, and tribal agencies. Such software-based capabilities
			 shall be scalable and not be based on proprietary systems to ensure the
			 compatibility of Federal, State, local, and tribal first responder agency
			 incident management systems. In the development and implementation of such
			 computer capabilities, the Secretary shall consider the feasibility and
			 desirability of including the following capabilities:
				(1)Geographic
			 information system data.
				(2)Personnel,
			 vehicle, and equipment tracking and monitoring.
				(3)Commodity tracking
			 and other logistics management.
				(4)Evacuation center
			 and shelter status tracking.
				(5)Such other
			 capabilities as determined appropriate by the Secretary.
				1106.Expenditure
			 reports as a condition of homeland security grants
				(a)In
			 GeneralSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et
			 seq.) is amended by adding at the end the following new
			 section:
					
						890A.Expenditure
				reports as a condition of homeland security grants
							(a)Quarterly
				Reports Required as a Condition of Homeland Security Grants
								(1)Expenditure
				reports requiredAs a condition of receiving a grant administered
				by the Secretary, the Secretary shall require the grant recipient to submit
				quarterly reports to the Secretary describing the nature and amount of each
				expenditure made by the recipient using grant funds.
								(2)Deadline for
				reportsEach report required under paragraph (1) shall be
				submitted not later than 30 days after the last day of a fiscal quarter and
				shall cover expenditures made during that fiscal quarter.
								(3)Excluded
				programsThis section shall not apply to or otherwise affect any
				grant issued under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42
				U.S.C. 5121 et seq.) or the Federal Fire Prevention and Control
				Act of 1974 (15
				U.S.C. 2201 et seq.).
								(b)Publication of
				ExpendituresNot later than 30 days after receiving a report
				under subsection (a), the Secretary shall publish and make publicly available
				on the Internet website of the Department a description of the nature and
				amount of each expenditure covered by the report.
							(c)Protection of
				Sensitive InformationIn meeting the requirements of this
				section, the Secretary shall take appropriate action to ensure that sensitive
				information is not
				disclosed.
							.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such subtitle the
			 following:
					
						
							Sec. 890A. Expenditure reports as a
				condition of homeland security
				grants.
						
						.
				1107.Encouraging
			 use of computerized training aidsThe Under Secretary for Science and
			 Technology of the Department of Homeland Security shall use and make available
			 to State and local agencies computer simulations to help strengthen the ability
			 of municipalities to prepare for and respond to a chemical, biological, or
			 other terrorist attack, and to standardize response training.
			1108.Metropolitan
			 Medical Response System Program
				(a)In
			 generalTitle V of the Homeland Security Act of 2002
			 (6 U.S.C. 311 et
			 seq.) is amended by adding at the end the following:
					
						522.Metropolitan
				Medical Response System Program
							(a)In
				generalThere is a
				Metropolitan Medical Response System Program (in this section referred to as
				the program).
							(b)PurposeThe purpose of the program shall be to
				support local jurisdictions in enhancing and maintaining all-hazards response
				capabilities to manage mass casualty incidents (including terrorist acts using
				chemical, biological, radiological, nuclear agents, or explosives, large-scale
				hazardous materials incidents, epidemic disease outbreaks, and natural
				disasters) by systematically enhancing and integrating first responders, public
				health personnel, emergency management personnel, business representatives, and
				volunteers.
							(c)Program
				administrationThe Assistant Secretary for Health Affairs shall
				develop the programmatic and policy guidance for the program in coordination
				with the Administrator of the Federal Emergency Management Agency.
							(d)Personnel
				costsThe program shall not
				be subject to an administrative cap on the hiring of personnel to conduct
				program activities.
							(e)Financial
				assistance
								(1)AdministrationThe
				Administrator of the Federal Emergency Management Agency shall administer
				financial assistance provided to State and local jurisdictions under the
				program.
								(2)Assistance to
				local jurisdictionsIn providing financial assistance to a State
				under the program, the Administrator shall ensure that 100 percent of the
				amount of such assistance is allocated by the State to local jurisdictions,
				except that a State may retain up to 20 percent of the amount of such
				assistance to facilitate integration between the State and the local
				jurisdiction pursuant to a written agreement between the State and the chair of
				the Metropolitan Medical Response System steering committee.
								(3)Mutual
				aid
									(A)AgreementsLocal
				jurisdictions receiving assistance under the program are encouraged to develop
				and maintain memoranda of understanding and agreement with neighboring
				jurisdictions to support a system of mutual aid among the jurisdictions.
									(B)ContentsA
				memorandum referred to in subparagraph (A) shall include, at a minimum,
				policies and procedures to—
										(i)enable the timely
				deployment of program personnel and equipment across jurisdictions and, if
				relevant, across State boundaries;
										(ii)share information
				in a consistent and timely manner; and
										(iii)notify State
				authorities of the deployment of program resources in a manner that ensures
				coordination with State agencies without impeding the ability of program
				personnel and equipment to respond rapidly to emergencies in other
				jurisdictions.
										(f)Authorization of
				AppropriationsOf the amounts
				authorized by section 101 there is authorized to be appropriated to carry out
				the program $63,000,000 for each of the fiscal years 2008 through
				2011.
							.
				(b)Program
			 review
					(1)In
			 generalThe Assistant
			 Secretary for Health Affairs shall conduct a review of the Metropolitan Medical
			 Response System Program.
					(2)Content of
			 reviewIn conducting the review of the program, the Assistant
			 Secretary shall examine—
						(A)strategic
			 goals;
						(B)objectives;
						(C)operational
			 capabilities;
						(D)resource
			 requirements;
						(E)performance
			 metrics;
						(F)administration;
						(G)whether the
			 program would be more effective if it were managed as a contractual
			 agreement;
						(H)the degree to which
			 the program’s strategic goals, objectives, and capabilities are incorporated in
			 State and local homeland security plans; and
						(I)challenges in the coordination among public
			 health, public safety, and other stakeholder groups to prepare for and respond
			 to mass casualty incidents.
						(3)ReportNot
			 later than 9 months after the date of enactment of this subsection, the
			 Assistant Secretary shall submit to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on the results of the
			 review.
					(c)Conforming
			 amendments
					(1)RepealSection
			 635 of the Post-Katrina Management Reform Act of 2006 (6 U.S.C. 723) is repealed.
					(2)Table of
			 contentsThe table of contents contained in section 1(b) of the
			 Homeland Security Act of 2002 is amended by inserting after the item relating
			 to section 521 the following:
						
							
								Sec. 522. Metropolitan Medical Response
				System
				Program.
							
							.
					1109.Identity fraud
			 prevention grant program
				(a)FindingsCongress
			 finds the following:
					(1)The National
			 Commission on Terrorist Attacks Upon the United States found that the 19
			 hijackers had been issued 16 State driver’s licenses (from Arizona, California,
			 Florida, and Virginia) and 14 State identification cards (from Florida,
			 Maryland and Virginia).
					(2)The Commission
			 concluded that [s]ecure identification should begin in the United
			 States. The Federal Government should set standards for the issuance of birth
			 certificates and sources of identification, such as driver’s licenses. Fraud in
			 identification is no longer just a problem of theft. At many entry points to
			 vulnerable facilities, including gates for boarding aircraft, sources of
			 identification are the last opportunity to ensure that people are who they say
			 they are and to check whether they are terrorists..
					(b)Grant
			 programSubtitle D of title IV of the Homeland Security Act of
			 2002 (6 U.S.C. 251 et
			 seq.) is amended by adding at the end the following:
					
						447.Document fraud
				prevention grant program
							(a)In
				generalThe Secretary shall establish a program to make grants
				available to States to be used to prevent terrorists and other individuals from
				fraudulently obtaining and using State-issued identification cards and to
				develop more secure State-issued documents to be used for official Federal
				purposes.
							(b)Use of
				fundsA recipient of a grant under this section may use the grant
				for any of the following purposes:
								(1)To develop machine
				readable technology, encryption methods, or other means of protecting against
				unauthorized access of information appearing on licenses or
				identification.
								(2)To establish a
				system for a State-to-State data exchange that allows electronic access to
				States to information contained in a State department of motor vehicles
				database.
								(3)To develop or
				implement a security plan designed to safeguard the privacy of personal
				information collected, maintained, and used by State motor vehicles offices
				from unauthorized access, misuse, fraud, and identity theft.
								(4)To develop a
				querying service that allows access to Federal databases in a timely, secure,
				and cost-effective manner, in order to verify the issuance, validity, content,
				and completeness of source documents provided by applicants for identity
				documents issued by State agencies, including departments of motor
				vehicles.
								(5)To develop a
				system for States to capture and store digital images of identity source
				documents and photographs of applicants in electronic format.
								(6)To design systems
				or establish procedures that would reduce the number of in-person visits
				required to State departments of motor vehicles to obtain State-issued identity
				documents used for Federal official purposes.
								(c)Priority in
				awarding grantsIn awarding grants under this section the
				Secretary shall give priority to a State that demonstrates that—
								(1)the grant will
				assist the State in complying with any regulation issued by the Department to
				prevent the fraudulent issuance of identification documents to be used for
				official Federal purposes; and
								(2)such compliance
				will facilitate the ability of other States to comply with such
				regulations.
								(d)Limitation on
				source of fundingThe Secretary may not use amounts made
				available under this section for any other grant program of the Department to
				provide funding for expenses related to the REAL ID Act of 2005 (Public Law
				109–13).
							(e)Authorization of
				appropriationsOf the amounts
				authorized by section 101 there are authorized to be appropriated to the
				Secretary for making grants under this section—
								(1)$120,000,000 for
				fiscal year 2008;
								(2)$100,000,000 for
				fiscal year 2009; and
								(3)$80,000,000 for
				fiscal year
				2010.
								.
				(c)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the items relating to such subtitle the
			 following:
					
						
							Sec. 447. Document fraud prevention grant
				program.
						
						.
				1110.Technical
			 correctionsThe Homeland
			 Security Act of 2002 (Public Law 107–296;
			 6 U.S.C. 361 et
			 seq.) is amended—
				(1)in section 1(b) in the table of contents by
			 striking the items relating to the second title XVIII, as added by section
			 501(b)(3) of Public Law 109–347, and inserting
			 the following:
					
						
							TITLE XIX—DOMESTIC NUCLEAR DETECTION
				OFFICE
							Sec. 1901. Domestic Nuclear Detection
				Office.
							Sec. 1902. Mission of Office. 
							Sec. 1903. Hiring authority.
							Sec. 1904. Testing authority.
							Sec. 1905. Relationship to other
				Department entities and Federal agencies.
							Sec. 1906. Contracting and grant making
				authorities.
						
						.
				(2)by redesignating the second title XVIII, as
			 added by section 501(a) of
			 Public Law
			 109–347, as title XIX;
				(3)in title XIX (as
			 so redesignated)—
					(A)by redesignating
			 sections 1801 through 1806 as sections 1901 through 1906, respectively;
					(B)in section 1904(a)
			 (6 U.S.C.
			 594(a)), as so redesignated, by striking section
			 1802 and inserting section 1902; and
					(C)in section 1906
			 (6 U.S.C.
			 596), as so redesignated, by striking section
			 1802(a) each place it appears and inserting section
			 1902(a).
					1111.Citizen
			 CorpsOf the amount authorized
			 to be appropriated under section 101, such sums as may be necessary shall be
			 available to the Secretary of Homeland Security to encourage the use of Citizen
			 Corps funding and local Citizen Corps Councils to provide education and
			 training for populations located around critical infrastructure on preparing
			 for and responding to terrorist attacks, major disasters, and other
			 emergencies.
			1112.Report
			 regarding Department of Homeland Security implementation of Comptroller General
			 and Inspector General recommendations regarding protection of
			 agriculture
				(a)Report
			 requiredThe Secretary of
			 Homeland Security shall prepare a report describing how the Department of
			 Homeland Security will implement the applicable recommendations of the
			 following reports:
					(1)Comptroller
			 General report entitled Homeland Security: How Much is Being Done to
			 Protect Agriculture from a Terrorist Attack, but Important Challenges
			 Remain (GAO–05–214).
					(2)Department of
			 Homeland Security Office of Inspector General report entitled The
			 Department of Homeland Security’s Role in Food Defense and Critical
			 Infrastructure Protection (OIG–07–33).
					(b)Submission of
			 reportNot later than 120
			 days after the date of the enactment of this Act, the Secretary shall submit
			 the report to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate. If the Secretary determines that a specific recommendation will
			 not be implemented or will not be fully implemented, the Secretary shall
			 include in the report a description of the reasoning or justification for the
			 determination.
				1113.Report
			 regarding levee system
				(a)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall submit to the appropriate
			 congressional committees a report analyzing the threat, vulnerability, and
			 consequence of a terrorist attack on the levee system of the United
			 States.
				(b)Existing
			 reportsIn implementing this section, the Secretary may build
			 upon existing reports as necessary.
				1114.Report on
			 Force Multiplier ProgramNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall submit to the appropriate congressional committees a
			 report on the progress of the Secretary—
				(1)in establishing
			 procedures to ensure compliance with
			 section
			 44917(a)(7) of title 49, United States Code; and
				(2)in accomplishing
			 the operational aspects of the Force Multiplier Program, as required pursuant
			 to the Department of Homeland Security Appropriations Act, 2007 (Public Law
			 109–295).
				1115.Eligibility of
			 State judicial facilities for State homeland security grants
				(a)In
			 generalStates may utilize covered grants for the purpose of
			 providing funds to State and local judicial facilities for security at those
			 facilities.
				(b)Covered
			 grantsFor the purposes of this section, the term covered
			 grant means a grant under any of the following programs of the
			 Department of Homeland Security:
					(1)The State Homeland
			 Security Grant Program.
					(2)The Urban Area
			 Security Initiative.
					1116.Data
			 sharingThe Secretary of
			 Homeland Security shall provide information relating to assistance requested or
			 provided in response to a terrorist attack, major disaster, or other emergency,
			 to Federal, State, or local law enforcement entities to assist in the location
			 of a missing child or registered sex offender. In providing such information,
			 the Secretary shall take reasonable steps to protect the privacy of
			 individuals.
			1117. Cooperative
			 agreement with National Organization on Disability to carry out Emergency
			 Preparedness InitiativeThe
			 Administrator of the Federal Emergency Management Agency, in coordination with
			 the Disability Coordinator of the Department of Homeland Security and the
			 Office for Civil Rights and Civil Liberties of the Department, shall use
			 amounts authorized under section 101 to enter into a cooperative agreement with
			 the National Organization on Disability to carry out the Emergency Preparedness
			 Initiative of such organization.
			1118.Consideration
			 of tourism in awarding Urban Area Security Initiative grantsIn awarding grants under the Urban Area
			 Security Initiative, the Secretary of Homeland Security shall take into
			 consideration the number of tourists that have visited an urban area in the two
			 years preceding the year during which the Secretary awards the grant.
			1119.Study of
			 foreign rail security practicesThe Secretary shall—
				(1)study select foreign rail security
			 practices, and the cost and feasibility of implementing selected best practices
			 that are not currently used in the United States, including—
					(A)implementing
			 covert testing processes to evaluate the effectiveness of rail system security
			 personnel;
					(B)implementing
			 practices used by foreign rail operators that integrate security into
			 infrastructure design;
					(C)implementing
			 random searches or screening of passengers and their baggage; and
					(D)establishing and maintaining an information
			 clearinghouse on existing and emergency security technologies and security best
			 practices used in the passenger rail industry both in the United States and
			 abroad; and
					(2)report the results of the study, together
			 with any recommendations that the Secretary may have for implementing covert
			 testing, practices for integrating security in infrastructure design, random
			 searches or screenings, and an information clearinghouse to the Committee on
			 Homeland Security and Governmental Affairs of the Senate, the Committee on
			 Homeland Security of the House of Representatives, the Committee on Commerce,
			 Science, and Transportation of the Senate, and the Committee on Transportation
			 and Infrastructure of the House of Representatives not later than 1 year after
			 the date of enactment of this Act.
				1120.FEMA recovery
			 office in Florida
				(a)EstablishmentTo
			 provide eligible Federal assistance to individuals and State, local, and tribal
			 governments affected by Hurricanes Charley, Frances, Ivan, Jeanne, Wilma,
			 Tropical Storm Bonnie, and other future declared emergencies and major
			 disasters, in a customer-focused, expeditious, effective, and consistent
			 manner, the Administrator of the Federal Emergency Management Administration
			 shall maintain a recovery office in the State of Florida for a period of not
			 less than three years after the date of enactment of this Act.
				(b)StructureThe
			 recovery office shall have an executive director, appointed by the
			 Administrator, who possesses a demonstrated ability and knowledge of emergency
			 management and homeland security, and a senior management team.
				(c)ResponsibilitiesThe
			 executive director, in coordination with State, local, and tribal governments,
			 non-profit organizations, including disaster relief organizations,
			 shall—
					(1)work cooperatively
			 with local governments to mitigate the impact of a declared emergency or major
			 disaster; and
					(2)provide assistance
			 in a timely and effective manner to residents of Florida and other States as
			 determined appropriate by the Administrator for recovery from previous and
			 future declared emergencies and major disasters.
					(d)StaffingStaffing
			 levels of the recovery office shall be commensurate with the current and
			 projected workload as determined by the Administrator.
				(e)Performance
			 measuresTo ensure that the recovery office is meeting its
			 objectives, the Administrator shall identify performance measures that are
			 specific, measurable, achievable, relevant, and timed, including—
					(1)public assistance
			 program project worksheet completion rates; and
					(2)the length of time
			 taken to reimburse recipients for public assistance.
					(f)EvaluationThe
			 Administrator shall evaluate the effectiveness and efficiency of the recovery
			 office in the State of Florida in meeting the requirements of this section. Not
			 later than three years after the date of enactment of this Act, the
			 Administrator shall report to the Committee on Transportation and
			 Infrastructure of the House of Representatives on whether continuing to operate
			 such office is necessary.
				1121.Requirement to
			 consult States regarding grant awardsBefore the release by the Department of
			 Homeland Security of any information regarding the award of any grant to a
			 State with amounts authorized under section 101, including before submitting to
			 Congress any list of such grant awards, the Secretary of Homeland Security
			 shall consult with States.
			1122.Comptroller General
			 report on critical infrastructure
				(a)RequirementThe
			 Comptroller General of the United States shall conduct a study to—
					(1)determine the
			 extent to which architecture, engineering, surveying, and mapping activities
			 related to the critical infrastructure of the United States are being sent to
			 offshore locations;
					(2)assess whether any
			 vulnerabilities or threats exist with respect to terrorism; and
					(3)recommend policies, regulations, or
			 legislation, as appropriate, that may be necessary to protect the national and
			 homeland security interests of the United States.
					(b)ConsultationIn carrying out the study authorized by
			 this section, the Comptroller General shall consult with—
					(1)such other agencies of the Government of
			 the United States as are appropriate; and
					(2)national organizations representing the
			 architecture, engineering, surveying, and mapping professions.
					(c)ReportThe Comptroller General shall submit to the
			 Committees on Transportation and Infrastructure, Energy and Commerce, and
			 Homeland Security of the House of Representatives, and to the Senate, by not
			 later than 6 months after the date of the enactment of this Act a report on the
			 findings, conclusions, and recommendations of the study under this
			 section.
				(d)DefinitionsAs
			 used in this section—
					(1)each of the terms
			 architectural, engineering,
			 surveying, and mapping—
						(A)subject to
			 subparagraph (B), has the same meaning such term has under
			 section
			 1102 of title 40, United States Code; and
						(B)includes services
			 performed by professionals such as surveyors, photogrammetrists, hydrographers,
			 geodesists, or cartographers in the collection, storage, retrieval, or
			 dissemination of graphical or digital data to depict natural or man-made
			 physical features, phenomena, or boundaries of the earth and any information
			 related to such data, including any such data that comprises the processing of
			 a survey, map, chart, geographic information system, remotely sensed image or
			 data, or aerial photograph; and
						(2)the term
			 critical infrastructure—
						(A)means systems and
			 assets, whether physical or virtual, so vital to the United States that the
			 incapacity or destruction of such systems and assets would have a debilitating
			 impact on security, national economic security, national public health or
			 safety, or any combination of those matters; and
						(B)includes the basic
			 facilities, structures, and installations needed for the functioning of a
			 community or society, including transportation and communications systems,
			 water and power lines, power plants, and the built environment of private and
			 public institutions of the United States.
						1123.Improving the
			 nexus and fast registered traveler programs
				(a)Merging
			 requirements of nexus and fast
					(1)In
			 generalThe Secretary of Homeland Security shall merge the
			 procedures for the programs described in subsection (j) into a single
			 procedure, with common eligibility and security screening requirements,
			 enrollment processes, and sanctions regimes.
					(2)Specific
			 requirementsIn carrying out paragraph (1), the Secretary shall
			 ensure that the procedures for the programs known as NEXUS
			 Highway, NEXUS Marine, and NEXUS Air are
			 integrated into such a single procedure.
					(b)Integrating nexus
			 and fast information systemsThe Secretary of Homeland Security
			 shall integrate all databases and information systems for the programs
			 described in subsection (j) in a manner that will permit any identification
			 card issued to a participant to operate in all locations where a program
			 described in such subsection is operating.
				(c)Creation of nexus
			 convertible lanesIn order to expand the NEXUS program described
			 in subsection (j)(2) to major northern border crossings, the Secretary of
			 Homeland Security, in consultation with appropriate representatives of the
			 Government of Canada, shall equip not fewer than six new northern border
			 crossings with NEXUS technology.
				(d)Creation of
			 remote enrollment centersThe Secretary of Homeland Security, in
			 consultation with appropriate representatives of the Government of Canada,
			 shall create a minimum of two remote enrollment centers for the programs
			 described in subsection (j). Such a remote enrollment center shall be
			 established at each of the border crossings described in subsection (c).
				(e)Creation of
			 mobile enrollment centersThe Secretary of Homeland Security, in
			 consultation with appropriate representatives of the Government of Canada,
			 shall create a minimum of two mobile enrollment centers for the programs
			 described in subsection (j). Such mobile enrollment centers shall be used to
			 accept and process applications in areas currently underserved by such
			 programs. The Secretary shall work with State and local authorities in
			 determining the locations of such mobile enrollment centers.
				(f)On-line
			 application processThe Secretary of Homeland Security shall
			 design an on-line application process for the programs described in subsection
			 (j). Such process shall permit individuals to securely submit their
			 applications on-line and schedule a security interview at the nearest
			 enrollment center.
				(g)Promoting
			 enrollment
					(1)Creating
			 incentives for enrollmentIn order to encourage applications for
			 the programs described in subsection (j), the Secretary of Homeland Security
			 shall develop a plan to admit participants in an amount that is as inexpensive
			 as possible per card issued for each of such programs.
					(2)Customer service
			 phone numberIn order to provide potential applicants with timely
			 information for the programs described in subsection (j), the Secretary of
			 Homeland Security shall create a customer service telephone number for such
			 programs.
					(3)Publicity
			 campaignThe Secretary shall carry out a program to educate the
			 public regarding the benefits of the programs described in subsection
			 (j).
					(h)Travel document
			 for travel into United StatesFor purposes of the plan required
			 under section 7209(b) of the Intelligence Reform and Terrorism Prevention Act
			 of 2004, an identification card issued to a participant in a program described
			 in subsection (j) shall be considered a document sufficient on its own when
			 produced to denote identity and citizenship for travel into the United States
			 by United States citizens and by categories of individuals for whom
			 documentation requirements have previously been waived under section
			 212(d)(4)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1182(d)(4)(B)).
				(i)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall submit to the appropriate congressional committees
			 (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a
			 report on the implementation of subsections (a) through (g).
				(j)ProgramsThe
			 programs described in this subsection are the following:
					(1)The FAST program
			 authorized under subpart B of title IV of the Tariff Act of 1930
			 (19 U.S.C. 1411 et
			 seq.).
					(2)The NEXUS program
			 authorized under section 286(q) of the Immigration and Nationality Act (U.S.C.
			 1356(q)).
					1124.Travel
			 documents
				(a)Travel to Canada
			 and MexicoSection 7209(b) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 is amended by adding at the end the following
			 new paragraphs:
					
						(3)Pass card
				infrastructureThe Secretary of Homeland Security shall conduct
				not less than one trial on the usability, reliability, and effectiveness of the
				technology that the Secretary determines appropriate to implement the
				documentary requirements of this subsection. The Secretary may not issue a
				final rule implementing the requirements of this subsection until such time as
				the Secretary has submitted to the appropriate congressional committees (as
				defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a
				report on the results and outcome of such trial or trials. The report shall
				include data and evidence that demonstrates that the technology utilized in
				such trial or trials is operationally superior to other alternative technology
				infrastructures.
						(4)Flexible
				implementation periodIn order to provide flexibility upon
				implementation of the plan developed under paragraph (1), the Secretary of
				Homeland Security shall establish a special procedure to permit an individual
				who does not possess a passport or other document, or combination of documents,
				as required under paragraph (1), but who the Secretary determines to be a
				citizen of the United States, to re-enter the United States at an international
				land or maritime border of the United States. The special procedure referred to
				in this paragraph shall terminate on the date that is 180 days after the date
				of the implementation of the plan described in paragraph (1)(A).
						(5)Special rule for
				certain minorsExcept as provided in paragraph (6), citizens of
				the United States or Canada who are less than 16 years of age shall not be
				required to present to an immigration officer a passport or other document, or
				combination of documents, as required under paragraph (1), when returning or
				traveling to the United States from Canada, Mexico, Bermuda, or the Carribean
				at any port of entry along the international land or maritime border of the
				United States.
						(6)Special rule for
				certain student minors traveling as part of an authorized and supervised school
				tripNotwithstanding the special rule described in paragraph (5),
				the Secretary of Homeland Security is authorized to consider expanding the
				special rule for certain minors described in such paragraph to a citizen of the
				United States or Canada who is less than 19 years of age but is 16 years of age
				or older and who is traveling between the United States and Canada at any port
				of entry along the international or maritime border between the two countries
				if such citizen is so traveling as a student as part of an authorized and
				supervised school trip.
						(7)Public
				outreachTo promote travel and trade across the United States
				border, the Secretary of Homeland Security shall develop a public
				communications plan to promote to United States citizens, representatives of
				the travel and trade industries, and local government officials information
				relating to the implementation of this subsection. The Secretary of Homeland
				Security shall coordinate with representatives of the travel and trade
				industries in the development of such public communications plan.
						(8)Cost-benefit
				analysisThe Secretary of Homeland Security shall prepare an
				extensive regulatory impact analysis that is fully compliant with Executive
				Order No. 12866 and Office of Management and Budget Circular A-4 for an
				economically significant regulatory action before publishing a rule with
				respect to the implementation of the requirements of this
				subsection.
						.
				(b)ReportNot
			 later than 120 days after the date of the enactment of this Act and every 120
			 days thereafter, the Secretary of Homeland Security shall submit to the
			 appropriate congressional committees (as defined in section 2 of the Homeland
			 Security Act of 2002 (6 U.S.C. 101)) a report on the
			 implementation of paragraphs (3) through (8) of section 7209(b) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004.
				1125.Sense of the
			 Congress on InteroperabilityIt is the sense of the Congress that efforts
			 to achieve local, regional, and national interoperable emergency communications
			 in the near term should be supported and are critical in assisting communities
			 with their local and regional efforts to properly coordinate and execute their
			 interoperability plans.
			1126.Travelers
			 Redress Inquiry ProgramOf the
			 amount authorized to be appropriated under section 101, such sums as may be
			 necessary shall be available to the Secretary of Homeland Security to take all
			 necessary actions to protect the security of personal information submitted
			 electronically to the Internet website of the Department of Homeland Security
			 established for the Travelers Redress Inquiry Program and other websites of the
			 Department related to that program.
			1127.Transportation
			 Worker Identification Credential programThe Secretary of Homeland Security shall
			 work with the State of Florida and other States, as appropriate, to resolve the
			 differences between the Transportation Worker Identification Credential and
			 existing access control credentials.
			1128.Automated targeting
			 system for persons entering or departing the United States
				(a)Findings of the
			 9/11 CommissionCongress finds that the National Commission on
			 Terrorist Attacks Upon the United States (commonly referred to as the 9/11
			 Commission) concluded that—
					(1)The small
			 terrorist travel intelligence collection and analysis program currently in
			 place has produced disproportionately useful results. It should be expanded.
			 Since officials at the border encounter travelers and their documents first and
			 investigate travel facilitators, they must work closely with intelligence
			 officials.;
					(2)Information
			 systems able to authenticate travel documents and detect potential terrorist
			 indicators should be used at consulates, at primary border inspection lines, in
			 immigration service offices, and intelligence and enforcement
			 units.;
					(3)The
			 President should direct the Department of Homeland Security to lead the effort
			 to design a comprehensive screening system, addressing common problems and
			 setting common standards with systemwide goals in mind.;
					(4)A screening
			 system looks for particular, identifiable suspects or indicators of risk. It
			 does not involve guesswork about who might be dangerous. It requires frontline
			 border officials who have the tools and resources to establish that people are
			 who they say they are, intercept identifiable suspects, and disrupt terrorist
			 operations.; and
					(5)Inspectors
			 adjudicating entries of the 9/11 hijackers lacked adequate information and
			 knowledge of the rules. A modern border and immigration system should combine a
			 biometric entry-exit system with accessible files on visitors and immigrants,
			 along with intelligence on indicators of terrorist travel..
					(b)Automated
			 targeting system for persons entering or departing the United
			 StatesThe Secretary of Homeland Security, acting through the
			 Commissioner of Customs and Border Protection, may establish an automated
			 system for the purpose of the enforcement of United States law, including laws
			 relating to anti-terrorism and border security, to assist in the screening of
			 persons seeking to enter or depart the United States (in this section referred
			 to as the system).
				(c)Administrative
			 process to correct informationThe Secretary, acting through the
			 Commissioner, shall ensure than an administrative process is established, or
			 application of an existing administrative process is extended, pursuant to
			 which any individual may apply to correct any information retained by the
			 system established under subsection (b). Nothing in this section shall be
			 construed as creating a private right of action for any case or claim arising
			 from the application of the system or the corrective administrative process
			 established or applied under this section.
				(d)Rule of
			 constructionNothing in this
			 section shall be construed as abrogating, diminishing, or weakening the
			 provisions of any Federal or State law that prevents or protects against the
			 unauthorized collection or release of personal records.
				
	
		
			Passed the House of
			 Representatives May 9, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
